EXHIBIT 10.1


EXECUTION VERSION

CREDIT AGREEMENT
Dated as of February 3, 2016
among
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP,
as Borrower
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.
and
CERTAIN SUBSIDIARIES THEREOF
REFERRED TO HEREIN AS GUARANTORS,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, a Swing Line Lender and a L/C Issuer,
KEYBANK, NATIONAL ASSOCIATION,
as Syndication Agent, a Swing Line Lender and a L/C Issuer,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger and Sole Bookrunner
CITZENS BANK, NATIONAL ASSOCIATION,
as Joint Lead Arranger


and


KEYBANC CAPITAL MARKETS
as Joint Lead Arranger





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Article and Section
Page


 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
1.01


Defined Terms
1


1.02


Interpretive Provisions
37


1.03


Accounting Terms
38


1.04


Rounding
38


1.05


Exchange Rates; Currency Equivalents
38


1.06


Additional Alternative Currencies
39


1.07


Change of Currency
40


1.08


References to Agreements and Laws
40


1.09


Times of Day
40


1.10


Letter of Credit Amounts
40


 
 
 
ARTICLE II COMMITMENTS AND EXTENSION OF CREDIT
41


 
 
 
2.01


Commitments
41


2.02


Borrowings, Conversions and Continuations
44


2.03


Additional Provisions with respect to Letters of Credit
46


2.04


Additional Provisions with respect to Swing Line Loans
53


2.05


Repayment of Loans
56


2.06


Prepayments
56


2.07


Termination or Reduction of Commitments
57


2.08


Interest
57


2.09


Fees
58


2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
60


2.11


Payments Generally
61


2.12


Sharing of Payments
63


2.13


Evidence of Debt
64


2.14


Cash Collateral
64


2.15


Defaulting Lenders
65


2.16


Extension of Revolving Loan Maturity Date and/or Term Loan Maturity Date
68


 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
69


 
 
 
3.01


Taxes
69


3.02


Illegality
74


3.03


Inability to Determine Rates
74


3.04


Increased Costs
75


3.05


Compensation for Losses
76


3.06


Mitigation Obligations; Replacement of Lenders
77


3.07


Survival
77


 
 
 
ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDIT
78


 
 
 
4.01


Conditions to Effectiveness of Credit Agreement
78


4.02


Conditions to All Extensions of Credit
80


 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
81


 
 
 
5.01


Financial Statements; No Material Adverse Effect
81


5.02


Corporate Existence and Power
81






--------------------------------------------------------------------------------



5.03


Corporate and Governmental Authorization; No Contravention
82


5.04


Binding Effect
82


5.05


Litigation
82


5.06


Compliance with ERISA
82


5.07


Environmental Matters
83


5.08


Margin Regulations; Investment Company Act
84


5.09


Compliance with Laws
84


5.10


Ownership of Property; Liens
84


5.11


Corporate Structure; Capital Stock, Etc
84


5.12


Labor Matters
84


5.13


No Default
85


5.14


Solvency
85


5.15


Taxes
85


5.16


REIT Status
85


5.17


Insurance
85


5.18


Intellectual Property; Licenses, Etc
85


5.19


Governmental Approvals; Other Consents
86


5.20


Disclosure
86


5.21


OFAC
86


5.22


Anti-Corruption Laws
86


 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
86


 
 
 
6.01


Financial Statements
87


6.02


Certificates; Other Information
87


6.03


Preservation of Existence and Franchises
89


6.04


Books and Records
89


6.05


Compliance with Law
89


6.06


Payment of Taxes and Other Indebtedness
89


6.07


Insurance
90


6.08


Maintenance of Property
90


6.09


Performance of Obligations
90


6.10


Visits and Inspections
90


6.11


Use of Proceeds/Purpose of Loans and Letters of Credit
91


6.12


Financial Covenants
91


6.13


Environmental Matters; Preparation of Environmental Reports
92


6.14


REIT Status
92


6.15


Additional Guarantors; Release of Guarantors
92


6.16


Addition or Withdrawal of Unencumbered Properties
93


6.17


Compliance With Material Contracts
94


6.18


[Reserved]
94


6.19


Further Assurances
94


 
 
 
ARTICLE VII NEGATIVE COVENANTS
94


 
 
 
7.01


Liens
94


7.02


Indebtedness
96


7.03


Investments
96


7.04


Fundamental Changes
97


7.05


Dispositions
98


7.06


Change in Nature of Business
98


7.07


Transactions with Affiliates and Insiders
98




ii



--------------------------------------------------------------------------------



7.08


Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
99


7.09


Negative Pledges
99


7.10


Use of Proceeds
99


7.11


Prepayments of Indebtedness
99


7.12


Restricted Payments
100


7.13


Sanctions
100


7.14


Anti-Corruption Laws
100


 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
100


 
 
 
8.01


Events of Default
100


8.02


Remedies Upon Event of Default
102


8.03


Application of Funds
103


 
 
 
ARTICLE IX ADMINISTRATIVE AGENT
104


 
 
 
9.01


Appointment and Authorization of Administrative Agent
104


9.02


Delegation of Duties
104


9.03


Liability of Administrative Agent
105


9.04


Reliance by Administrative Agent
105


9.05


Notice of Default
106


9.06


Credit Decision; Disclosure of Confidential Information by Administrative Agent
106


9.07


[Reserved]
106


9.08


Administrative Agent in its Individual Capacity
106


9.09


Successor Administrative Agent
107


9.10


Administrative Agent May File Proofs of Claim
108


9.11


Collateral and Guaranty Matters
109


9.12


Other Agents; Arrangers and Managers
109


 
 
 
ARTICLE X MISCELLANEOUS
 
 
 
 
10.01


Amendments, Etc
109


10.02


Notices and Other Communications; Facsimile Copies
111


10.03


No Waiver; Cumulative Remedies
113


10.04


Expenses; Indemnity; Damage Waiver
114


10.05


[Reserved]
116


10.06


Payments Set Aside
116


10.07


Successors and Assigns
116


10.08


Confidentiality
121


10.09


Set-off
122


10.10


Interest Rate Limitation
122


10.11


Counterparts
122


10.12


Integration
122


10.13


Survival of Representations and Warranties
123


10.14


Severability
123


10.15


[Reserved]
123


10.16


Replacement of Lenders
123


10.17


No Advisory or Fiduciary Responsibility
124


10.18


Source of Funds
124


10.19


GOVERNING LAW
125


10.20


WAIVER OF RIGHT TO TRIAL BY JURY
125


10.21


No Conflict
126




iii



--------------------------------------------------------------------------------



10.22


USA Patriot Act Notice
126


10.23


Judgment Currency
126


10.24


Entire Agreement
127


10.25


Electronic Execution of Assignments and Certain Other Documents
127


 
 
 
ARTICLE XI GUARANTY
128


 
 
 
11.01


The Guaranty
128


 
 
 
11.02


Obligations Unconditional
128


11.03


Reinstatement
129


11.04


Certain Waivers
129


11.05


Rights of Contribution
130


11.06


Guaranty of Payment; Continuing Guaranty
130


11.07


Keepwell
130









SCHEDULES
 
 
2.01
Lenders and Commitments
5.10
Unencumbered Properties
5.11
Corporate Structure; Capital Stock
7.01
Liens
7.02
Indebtedness
7.03
Investments
7.09
Negative Pledges
10.02
Notice Addresses



EXHIBITS
 
 
A
Form of Loan Notice
B-1
Form of Revolving Note
B-2
Form of Term Note
C
Form of Unencumbered Property Certificate
D
Form of Compliance Certificate
E
Form of Assignment and Assumption
F
Form of Subsidiary Guarantor Joinder Agreement
G
Form of Lender Joinder Agreement
H
Forms of U.S. Tax Compliance Certificates








iv



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
February 3, 2016 by and among GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP,
a Delaware limited partnership (the “Borrower”), GRIFFIN-AMERICAN HEALTHCARE
REIT III, INC., a Maryland corporation (the “Parent”) and certain subsidiaries
of the Parent identified herein, as Guarantors, the Lenders (as defined herein),
BANK OF AMERICA, N.A., as Administrative Agent, a Swing Line Lender and a L/C
Issuer (each, as defined herein) and KEYBANK, NATIONAL ASSOCIATION, as a Swing
Line Lender and a L/C Issuer.
WHEREAS, the Borrower has requested that the Revolving Lenders hereunder provide
a revolving credit facility in an amount of Three Hundred Million Dollars
($300,000,000) (the “Revolving Credit Facility”) and that the Term Loan Lenders
hereunder provide a term loan facility in the amount of Two Hundred Million
Dollars ($200,000,000) (the “Term Loan Facility” and together with the Revolving
Credit Facility, the “Credit Facilities”), which Credit Facilities may be
increased to an aggregate amount of One Billion Dollars ($1,000,000,000);
WHEREAS, to provide assurance for the repayment of the Loans hereunder and the
other Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the holders of the Obligations so guaranteed, a guaranty of the Obligations by
each of the Guarantors pursuant to Article XI hereof;
WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
the L/C Issuer is willing to issue Letters of Credit as provided herein, the
Swing Line Lender is willing to make Swing Line Loans as provided herein, and
each of the Revolving Lenders is willing to make Revolving Loans and to
participate in Letters of Credit as provided herein in an aggregate amount at
any one time outstanding not in excess of such Revolving Lender’s Revolving
Commitment hereunder and each of the Term Loan Lenders is willing to make Term
Loans as provided herein in an aggregate amount at any one time outstanding not
in excess of such Term Loan Lender’s Term Loan Commitment hereunder.
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Credit Agreement, the following terms have the meanings set
forth below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):
“Acquisition” with respect to any Person, means the purchase or acquisition by
such Person of any Capital Stock in or any asset of another Person, whether or
not involving a merger or consolidation with such other Person.
“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.




--------------------------------------------------------------------------------



“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent‑Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, MLPFS), and the officers, directors, employees, agents and
attorneys‑in‑fact of such Persons and Affiliates.
“Aggregate Occupancy” means, with respect to any reporting period, an amount
equal to (a) the total number of rented and occupied square footage with respect
to each Unencumbered Property that is a medical office building or other office
space for such reporting period plus (b) with respect to each other Unencumbered
Property (other than with respect to an Unencumbered Property that is a hospital
or a skilled nursing facility), an amount equal to (x) the total rentable square
footage relating to such Unencumbered Property for such reporting period
multiplied by (y) by the applicable Occupancy Rate for such Unencumbered
Property for such reporting period (determined in accordance with clause (a) of
the definition of “Occupancy Rate” in this Section 1.01). For the purposes of
the definition of “Aggregate Occupancy”, “Aggregate Occupancy Rate” and
“Occupancy Rate”, a Tenant shall be deemed to occupy a Property notwithstanding
a temporary cessation (not to exceed three months in any single instance) of
operations for renovation, repairs or other similar temporary reason (not to
exceed three months in any single instance) or for the purpose of completing
tenant build-out, provided that the tenant pays rent during such cessation.
“Aggregate Occupancy Rate” means, with respect to any reporting period, a
percentage equaling (x) Aggregate Occupancy for the such reporting period
divided by (y) the aggregate total rentable square footage relating to
Unencumbered Property Pool for such reporting period.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.
“Aggregate Revolving Committed Amount” has the meaning provided in
Section 2.01(a), as increased from time to time pursuant to Section 2.01(e).
“Agreement” has the meaning provided in the introductory paragraph hereof.
“Agreement Currency” has the meaning provided in Section 10.23,
“Alternative Currency” means each of the following currencies: Euro, Sterling
and Canadian Dollars, together with each other currency (other than Dollars)
that is approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

2



--------------------------------------------------------------------------------



“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $50,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Annual Capital Expenditure Adjustment” means an amount equal to (a) the
aggregate square footage of all Unencumbered Properties multiplied by (b) $0.50.
“Applicable Maturity Date” means (a) with respect to the Revolving Loans, the
Swing Line Loans and Letters of Credit, the Revolving Loan Maturity Date and (b)
with respect to the Term Loan, the Term Loan Maturity Date.
“Applicable Rate” means, until such time as (a) the Borrower or the Parent have
obtained two Investment Grade Ratings from any of Moody’s, S&P and/or Fitch, and
(b) the Borrower has submitted a written election (which election shall be
irrevocable) to the Administrative Agent, the per annum “Applicable Rate”, for
any applicable period, shall be determined based on the Consolidated Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a) as set forth in the table
labeled as the Consolidated Leverage Ratio Based Pricing Grid below.
Consolidated Leverage Ratio Based Pricing Grid:
Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate Revolving Loans and Swing Line Loans Applicable Rate
Base Rate Revolving Loans Applicable Rate
Eurodollar Rate Term Loans Applicable Rate
Base Rate
Term Loans Applicable Rate
Letter of Credit Fees
1
<35%
1.55%
0.55%
1.50%
0.50%
1.55%
2
>35% and <40%
1.65%
0.65%
1.55%
0.55%
1.65%
3
>40% and <50%
1.80%
0.80%
1.70%
0.70%
1.80%
4
>50% and <55%
1.95%
0.95%
1.85%
0.85%
1.95%
5
>55%
2.20%
1.20%
2.10%
1.10%
2.20%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the fifth Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered within five (5) Business Days following the date when due in
accordance with such Section, then Pricing Level 5 shall apply from the first
Business Day following the date such Compliance Certificate was due until the
date on which such Compliance Certificate is delivered. The Applicable Rate in
effect from the Closing Date through the date that the Borrower delivers the
Compliance Certificate for the fiscal year ended December 31, 2015 shall be
based on Pricing Level 1. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).
Upon (i) the Borrower or the Parent obtaining at least two Investment Grade
Ratings from Moody’s, S&P and/or Fitch, and (ii) the Borrower submitting a
written election (which election shall be irrevocable) to the Administrative
Agent, the per annum “Applicable Rate”, for any applicable period,

3



--------------------------------------------------------------------------------



shall be determined based on the Debt Ratings as set forth in the table labeled
Debt Ratings Based Pricing Grid below. If the Borrower or the Parent, as
applicable, subsequently fails to maintain at least two Investment Grade
Ratings, the “Applicable Rate”, for any applicable period, shall be determined
based on Pricing Level 5 in the table labeled Debt Ratings Based Pricing Grid
below.
Debt Ratings Based Pricing Grid:
Pricing Level
Debt
Ratings
Facility
Fee
Eurodollar Rate Revolving Loans and Swing Line Loans
Applicable Rate
Base Rate Revolving
Loans Applicable
Rate
Eurodollar Rate Term Loans Applicable Rate
Base Rate
Term Loans Applicable Rate
Letter of Credit Fees
1
> A-/A3
0.125%
0.925%
0.00%
1.00%
0.00%
0.925%
2
BBB+/Baa1
0.15%
1.00%
0.00%
1.10%
0.10%
1.00%
3
BBB/Baa2
0.20%
1.10%
0.10%
1.25%
0.25%
1.10%
4
BBB-/Baa3
0.25%
1.30%
0.30%
1.50%
0.50%
1.30%
5
<BBB-/Baa3
0.30%
1.70%
0.70%
1.95%
0.95%
1.70%

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof and ending on the day immediately preceding the effective date
of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change.
If at any time when the Borrower or Parent, as applicable, has only two (2)
Investment Grade Ratings, and such Investment Grade Ratings are split, then: (A)
if the difference between such Investment Grade Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate shall be
the rate per annum that would be applicable if the higher of the Investment
Grade Ratings were used; and (B) if the difference between such Investment Grade
Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P) or
more, the Applicable Rate shall be the rate per annum that would be applicable
if the ratings category one category below the higher Investment Grade Rating
were used. If at any time when the Borrower or Parent, as applicable, has three
(3) Investment Grade Ratings, and such Investment Grade Ratings are split, then:
(A) if the difference between the highest and the lowest such Investment Grade
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Applicable Rate shall be the rate per annum that would be applicable if the
highest of the Investment Grade Ratings were used; and (B) if the difference
between such Investment Grade Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Rate shall be the rate
per annum that would be applicable if the average of the two (2) highest
Investment Grade Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Rate shall be the rate per annum
that would be applicable if the second highest Investment Grade Rating of the
three were used.

4



--------------------------------------------------------------------------------



“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of (i) MLPFS, (ii) KeyBanc Capital Markets, and (iii)
Citizens Bank, National Association,each in its capacity as joint lead arranger.
“Asset Value” means for any Real Property Asset, an amount equal to (a) the Net
Operating Income for such Real Property Asset for the most recently completed
fiscal quarter multiplied by four and divided by (b) the applicable
Capitalization Rate for such Real Property Asset.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent and, if such assignment and assumption requires its
consent, the Borrower.
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.
“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of Capital Lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of sale and
leaseback transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease).
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Parties for the fiscal year ended December 31, 2014, and the
related consolidated statements of earnings, stockholders’ equity and cash flows
for such fiscal year of the Consolidated Parties, including the notes thereto.
“Available Commitments” means, at any time, an amount equal to the excess, if
any, of (a) the Aggregate Revolving Commitments, then in effect minus (b) the
Outstanding Amount of Revolving Obligations (excluding the amount of any
then-outstanding Swing Line Loans).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A., together with its successors.

5



--------------------------------------------------------------------------------



“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding‑up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing, or such
Person’s financial statements shall reflect, an inability to pay its debts
generally as they become due.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” (c) the one-month Eurodollar Rate plus 1.00% and (d) 0%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Borrower Materials” has the meaning provided in Section 6.02.

6



--------------------------------------------------------------------------------



“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Eurodollar Loans, having the same
Interest Period, or (b) a borrowing of Swing Line Loans, as appropriate.
“Businesses” has the meaning provided in Section 5.07(a).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in New York, New York, Charlotte, North Carolina, Los Angeles, California
or the state where the Administrative Agent’s Office with respect to Obligations
denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Credit Agreement in respect of any such
Eurodollar Loan, means any such day that is also a London Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to be
carried out pursuant to this Credit Agreement in respect of any such Eurodollar
Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable interbank market for such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurodollar Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Canadian Dollar” and “CAD” mean the lawful currency of Canada.
“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Capitalization Rate” means for (i) medical office buildings and life science
buildings, 7.5%; (ii) assisted living and independent living properties, 7.75%;
and (iii) skilled nursing facilities and hospitals, 10.25%.

7



--------------------------------------------------------------------------------



“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as collateral for the L/C Obligations. “Cash Collateralization” and
“Cash Collateralize” have meanings correlative thereto.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of Five Hundred Million Dollars ($500,000,000) or (iii) any
bank whose short‑term commercial paper rating from S&P is at least A‑1 or the
equivalent thereof or from Moody’s is at least P‑1 or the equivalent thereof
(each an “Approved Bank”), in each case with maturities of not more than two
hundred seventy (270) days from the date of acquisition, (c) commercial paper
and variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A‑1 (or the equivalent thereof) or better by S&P or
P‑1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000) for direct obligations issued by or fully guaranteed by
the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least Five
Hundred Million Dollars ($500,000,000) and the portfolios of which are limited
to Investments of the character described in the foregoing subclauses hereof.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of the Parent (or other securities convertible into such voting stock)
representing thirty-five percent (35%) or more of the combined voting power of
all voting stock of the Parent, (b) during any period of up to twenty-four (24)
consecutive months, commencing after the Closing Date, individuals who at the
beginning of such twenty-four (24) month period were directors of the Parent
(together with any new director whose election by the Parent’s Board of
Directors or whose nomination for election by the Parent’s stockholders was
approved by a vote

8



--------------------------------------------------------------------------------



of at least two‑thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors of the Parent then in office, or (c) the Parent shall
cease to be the general partner of the Borrower. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d‑3 of the SEC under the
Securities Exchange Act of 1934.
“Closing Date” means the date hereof.
“Commitment” means (a) with respect to each Lender, (i) the Revolving Commitment
of such Lender and (ii) the Term Loan Commitment of such Lender, (b) with
respect to the L/C Issuer, the L/C Commitment and (c) with respect to the Swing
Line Lender, the Swing Line Commitment.
“Commitment Utilization Percentage” means, on any date, the percentage equal to
a fraction, the numerator of which is the Outstanding Amount of Revolving
Obligations (excluding the amount of any then-outstanding Swing Line Loans) and
the denominator of which is the Aggregate Revolving Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Confidential Information” has the meaning provided in Section 10.08.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for the most recently completed fiscal
quarter, for the Consolidated Parties on a consolidated basis, an amount equal
to (a) Consolidated EBITDA for such quarter multiplied by (b) four (4), minus
(c) an amount equal to the Annual Capital Expenditure Adjustment.
“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) Consolidated Net Income, in each case,
excluding (i) any non‑recurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness and (iii) any net income or gain or any
loss resulting from a Swap Contract or other derivative contact (including by
virtue of a termination thereof), plus (b) an amount which, in the determination
of net income for such period pursuant to clause (a) above, has been deducted
for or in connection with (i) Consolidated Interest Expense (plus, amortization
of deferred financing costs, deferred discounts and deferred premiums to the
extent included in the determination of Consolidated Interest Expense per GAAP),
(ii) income taxes, (iii) depreciation and amortization, (iv) non-cash losses (or
minus non-cash gains) relating to foreign currency translations, all determined
in accordance with GAAP and (v) acquisition costs as a result of the application
of Accounting Standards Codification 805, Business Combinations, plus (c) the
Consolidated Parties’ pro rata share of the above attributable to interests in
the Unconsolidated Affiliates.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA as of such date to
(b) Consolidated Fixed Charges as of such date.
“Consolidated Fixed Charges” means, for the most recently completed fiscal
quarter, for the Consolidated Parties on a consolidated basis, the product of
(i) the sum of (a) Consolidated Interest Expense for such period, plus (b)
current scheduled principal payments of Indebtedness for such period (excluding
any “balloon” payment or final payment at maturity that is significantly larger
than the scheduled payments

9



--------------------------------------------------------------------------------



that preceded it), plus (c) dividends and distributions on preferred stock, if
any, for such period, plus (d) the Consolidated Parties’ pro rata share of any
such amounts attributable to their interest in the Unconsolidated Affiliates, in
each case, as determined in accordance with GAAP, multiplied by (ii) four (4).
“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, without duplication, an amount equal to all
interest expense and letter of credit fee expense, as determined in accordance
with GAAP during such period (including for the avoidance of doubt capitalized
interest and interest expense attributable to the Consolidated Parties’
ownership interests in the Unconsolidated Affiliates and excluding amortization
of loan fees, debt discount, debt premium and amortization of like items
included in interest expense under GAAP).
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated Total
Asset Value as of such date.
“Consolidated Net Income” means, as of any date of determination, for the
Consolidated Parties on a consolidated basis, the net income (or loss) of the
Consolidated Parties for the subject period; provided, that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Parent’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary of the Parent, except that the
Parent’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Parent or a Subsidiary
thereof as a dividend or other distribution (and in the case of a dividend or
other distribution to a subsidiary of the Parent, such Subsidiary is not
precluded from further distributing such amount to the Parent as described in
clause (b) of this proviso).
“Consolidated Parties” means the Parent and its Consolidated Subsidiaries, as
determined in accordance with GAAP.
“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Secured Indebtedness as of such date to (b)
Consolidated Total Asset Value as of such date.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Parent in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) total equity on a consolidated basis determined in
accordance with GAAP, minus (b) all non-real estate related Intangible Assets on
a consolidated basis, plus (c) all depreciation and amortization, all determined
in accordance with GAAP.
“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication, an amount equal to: (a) the Asset
Value of all Real Property Assets owned by the Consolidated Parties on the last
day of the then most recently ended fiscal quarter (other than Real Property
Assets acquired during the then most recently ended four fiscal quarters), plus
(b) the aggregate acquisition cost of all Real Property Assets acquired by the
Consolidated Parties during the then most recently ended

10



--------------------------------------------------------------------------------



four fiscal quarters, plus (c) the aggregate book value of all unimproved land
holdings, direct or indirect interests in mortgage loans and mezzanine loans,
notes receivable (as the book value of such notes receivable is determined in
accordance with GAAP) and/or construction in progress owned by the Consolidated
Parties, plus (d) the Consolidated Parties’ pro rata share of the foregoing
items and components attributable to interest in Unconsolidated Affiliates, plus
(e) all unrestricted cash.
“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the Consolidated Parties determined on a consolidated basis.
“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate principal amount of Indebtedness of the
Consolidated Parties, on a consolidated basis, that is secured by a Lien.
“Consolidated Unencumbered Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Operating Income for the fiscal
quarter ended as of such date, multiplied by four (4) to (b) the Consolidated
Unsecured Debt Service as of such date.
“Consolidated Unencumbered Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Unsecured Indebtedness as of such
date to (b) Consolidated Unencumbered Total Asset Value as of such date.
“Consolidated Unencumbered NOI” means, for the Consolidated Parties as of any
date of determination, the sum of the Net Operating Income of all Consolidated
Unencumbered Properties calculated as follows: (a) in the case of Consolidated
Unencumbered Properties that are owned for at least one fiscal quarter, the Net
Operating Income from such Consolidated Unencumbered Properties for the then
most recently ended fiscal quarter minus (b) Net Operating Income attributable
to Consolidated Unencumbered Properties that were sold or otherwise disposed of
during the then most recently ended fiscal quarter (c) multiplied by four. For
the avoidance of doubt, the Net Operating Income of Consolidated Unencumbered
Properties that are owned by the Consolidated Parties for less than one fiscal
quarter will be included in calculating Consolidated Unencumbered NOI as if such
properties were owned by the Consolidated Parties as of the beginning of the
then most recently fiscal quarter.
“Consolidated Unencumbered Properties” shall mean, for the Consolidated Parties,
all Real Property Assets that are included in the Unencumbered Property Pool.
“Consolidated Unencumbered Total Asset Value” means an amount equal to (a) the
aggregate Unencumbered Asset Value for all Consolidated Unencumbered Properties
owned by the Consolidated Parties on the last day of the then most recently
ended fiscal quarter (other than Consolidated Unencumbered Properties acquired
during the then most recently ended four fiscal quarters), plus (b) the
aggregate acquisition cost of all Consolidated Unencumbered Properties acquired
by the Consolidated Parties during the then most recently ended four fiscal
quarters.
“Consolidated Unsecured Debt Service” means, for any period, for the
Consolidated Parties on a consolidated basis, the (a) sum of (i) Consolidated
Interest Expense from all Consolidated Unsecured Indebtedness, plus (ii)
scheduled principal payments from all Consolidated Unsecured Indebtedness
(excluding any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it), plus (iii)
the Consolidated Parties’ pro rata share of the above attributable to interests
in Unconsolidated Affiliates, all for the then most recently ended fiscal
quarter, multiplied by (b) four (4).

11



--------------------------------------------------------------------------------



“Consolidated Unsecured Indebtedness” means the aggregate principal amount of
Indebtedness of the Consolidated Parties, on a consolidated basis, that is not
Indebtedness that would constitute Consolidated Total Secured Indebtedness.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.
“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.
“Credit Documents” means this Credit Agreement, the Notes, the Fee Letter, each
Issuer Document, the Subsidiary Guarantor Joinder Agreements, the Unencumbered
Property Certificates, the Compliance Certificates and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14.
“Credit Party” means, as of any date, the Borrower, the Parent or any other
Guarantor which is a party to the Credit Agreement as of such date; and “Credit
Parties” means a collective reference to each of them.
“Daily Floating Eurodollar Rate Loan” means a Loan that bears interest at a rate
based on the Daily Floating Eurodollar Rate.
“Daily Floating Eurodollar Rate” means, for each day, a fluctuating rate of
interest equal to Eurodollar Rate applicable on such day for an Interest Period
of one month beginning two (2) Business Days thereafter. The Daily Floating
Eurodollar Rate shall be determined and adjusted on each Business Day and shall
remain in effect until the next Business Day. If the Daily Floating Eurodollar
Rate is not available at such time for any reason, or if the Administrative
Agent determines that no adequate basis exists for determining the Daily
Floating Eurodollar Rate, or that the Daily Floating Eurodollar Rate will not
adequately and fairly reflect the cost to Swing Line Lender of funding the Swing
Line Loan, or that any applicable Law or regulation or compliance therewith by
Swing Line Lender prohibits or restricts or makes impossible the charging of
interest based on the Daily Floating Eurodollar Rate, then “Daily Floating
Eurodollar Rate” shall be an interest rate equal to the Base Rate then in
effect.
“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch for the Borrower’s or Parent’s non-credit-enhanced,
senior unsecured long-term debt.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

12



--------------------------------------------------------------------------------



“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate for Base Rate Loans as set forth in Pricing Level 5 of the
definition of “Applicable Rate” plus (c) two percent (2%) per annum; provided,
however, that with respect to a Eurodollar Loan, the Default Rate shall be an
interest rate equal to (x) the interest rate (assuming Pricing Level 5 of the
definition Applicable Rate) otherwise applicable to such Loan plus (y) two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Law.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

13



--------------------------------------------------------------------------------



“Dollar” or “$” means the lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means any Subsidiary of the Parent that is organized under
the laws of the United States or any state thereof or the District of Columbia.
“EBITDAR” means, with respect to any Real Property Asset, for the most recently
completed four fiscal quarter period, the combined unaudited financial results
as reported periodically by any Person’s (or consolidated group of Persons’)
tenants calculated as net income for such period plus, (a) to the extent
deducted in determining such net income, interest expense, rent expense paid to
any such Person (or consolidated group of Persons), income tax expense,
management fees and/or corporate overhead, depreciation and amortization for
such period, excluding any other non-recurring or extraordinary gains or losses
as reported by such Person’s (or consolidated group of Persons’) tenants, minus
(b) management fees in an amount equal to two percent (2%) of total revenues for
hospitals for such period and five percent (5%) of total revenues for skilled
nursing facilities for such period, provided that with respect to any Real
Property Asset acquired during such four fiscal quarter period, EBITDAR shall be
determined on a pro forma basis as if such acquisition occurred on the first day
of such period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).
“Eligible Ground Lease” means, at any time, either (a) a ground lease reviewed
deemed by the Administrative Agent, in its sole discretion, to be an “Eligible
Ground Lease” or (b) a ground lease (i) under which a Credit Party is the lessee
or holds equivalent rights and is the fee owner of the improvements located
thereon, (ii) that has a remaining term (including renewal options exercisable
at lessee’s sole option) of not less than thirty (30) years, (iii) under which
any required rental payment, principal or interest payment or other payment due
under such lease from the applicable Credit Party to the ground lessor is not
more than sixty (60) days past due and any required rental payment, principal or
interest payment or other payment due to such Credit Party under any sublease of
the applicable real property lessor is not more than sixty (60) days past due,
(iv) where no party to such lease is subject to a then‑continuing Bankruptcy
Event, (v) such ground lease (or a related document executed by the applicable
ground lessor) contains customary provisions

14



--------------------------------------------------------------------------------



protective of any lender to the lessee and (vi) where the applicable Credit
Party’s interest in the underlying Real Property Asset or the lease is not
subject to (A) any Lien other than Permitted Liens and other encumbrances
acceptable to the Administrative Agent and the Required Lenders, in their
reasonable discretion, or (B) any Negative Pledge.
“Eligible Unencumbered Property” means any Real Property Asset that:
(a)    is a Healthcare Facility;
(b)    is one hundred percent (100%) owned in fee simple absolute by a Credit
Party or that a Credit Party holds a leasehold interest or similar arrangement
providing the right to occupy the Real Property Asset pursuant to an Eligible
Ground Lease; provided:
(i)    such Credit Party is controlled exclusively by the Borrower or one or
more Wholly Owned Subsidiaries of the Borrower (including the ability to control
operating activities of such Credit Party and the ability of such Credit Party
to dispose of, pledge or otherwise encumber assets, incur, repay and prepay
debt, provide guarantees and pay dividends and distributions, in each case,
without any requirement for the consent of any other party or entity);
(ii)    that the Borrower owns, directly or indirectly, at least eighty percent
(80%) of the Capital Stock with ordinary voting rights issued by such Credit
Party (each such Credit Party, referred to as a “Controlled Party”);
(iii)    such Credit Party is domiciled and incorporated in the United States;
and
(iv)    such Credit Party is not liable for any Indebtedness (other than
Indebtedness permitted under Sections 7.02(a) and 7.02(b));
(c)    does not have any title, survey, environmental, condemnation, or other
defects that would give rise to a materially adverse effect as to the value, use
(other than as a Healthcare Facility) of or ability to sell or finance such
property;
(d)    is not subject to a Lien (other than Permitted Liens), a Negative Pledge
or any other encumbrance or any restriction on the ability of the relevant
Credit Party to transfer or encumber such Real Property Asset or income
therefrom or proceeds thereof (other than the reasonable restrictions on
transfers to competitors of a ground lessor of the property or affiliates of
such ground lessor or of an owner of a hospital campus on or about which the
property is located or affiliates of such owner);
(e)    is located in the United States or is an International Unencumbered
Property; provided, however, the Borrower may include properties located in
Canada and/or the United Kingdom in the Unencumbered Property Pool so long as
such the aggregate value of such properties does not exceed fifteen percent
(15%) of the total Unencumbered Asset Value;
(f)    if such Real Property Asset is a hospital, as of the end of the most
recently completed four fiscal quarters, has a ratio of EBITDAR to the sum of
annual rent of such hospital (measured on a consolidated basis including all
buildings on such Real Property Assets’ campus and/or master lease) not less
than 2.0 to 1.0;

15



--------------------------------------------------------------------------------



(g)    if such Real Property Asset is a skilled nursing facility, as of the end
of the most recently completed four fiscal quarters, has a ratio of EBITDAR to
the sum of annual rent of such skilled nursing facility (measured on a
consolidated basis including all buildings on such Real Property Assets’ campus
and/or master lease) not less than 1.30 to 1.0;
(h)    unless such Real Property Asset is a hospital or skilled nursing
facility, the Aggregate Occupancy Rate of that portion of the Unencumbered
Property Pool that is other than a hospital or skilled nursing facility shall,
as of any date of determination, be equal to or greater than eighty percent
(80%); and
(i)    (i) if such Real Property Asset is occupied by a single Tenant, the
Tenant at such facility is not delinquent sixty (60) days or more in rent
payments or (ii) if such Real Property Asset is occupied by more than one
Tenant, a Tenant or Tenants at such facility with an aggregate amount of 75% of
the total sum of annual rent of such Real Property Asset is/are not delinquent
sixty (60) days or more in rent payments.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity‑based compensation plan or arrangement, or (d) in
connection with any acquisition permitted hereunder.


“ERISA” means the Employee Retirement Income Security Act of 1974.

16



--------------------------------------------------------------------------------



“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Consolidated Party within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Consolidated Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Consolidated Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Consolidated Party or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurodollar Loan” means a Loan that bears interest at a rate based on clause
(a) of the definition of “Eurodollar Rate”. Eurodollar Loans may be denominated
in Dollars or in an Alternative Currency. Except as provided in Article III
hereof, Loans denominated in an Alternative Currency must be Eurodollar Loans.
“Eurodollar Rate” means:
(a)    With respect to any Extension of Credit:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to such Interest Period;

17



--------------------------------------------------------------------------------



(iii)    with respect to an Extension of Credit denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06(a); and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent; and if the Eurodollar Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Credit Agreement.
“Event of Default” has the meaning provided in Section 8.01.
“Excluded Subsidiary” means any Subsidiary that (i) has Secured Indebtedness
that (x) is owed to a Person other than an Affiliate of such Subsidiary and (y)
by its terms does not permit such Subsidiary to become a Guarantor, (ii) is not
at least eighty percent (80%), directly or indirectly, owned by the Parent or
the Borrower and controlled exclusively by the Parent or the Borrower and/or one
or more wholly-owned subsidiaries of the Parent or the Borrower, including
control over operating activities of such Subsidiary and the ability of such
Subsidiary to dispose of, pledge or otherwise encumber assets, incur, repay and
prepay debt, provide guarantees and pay dividends and distributions in each case
without any requirement for the consent of any other party or entity and is
restricted from being a Guarantor under its Organization Documents or (iii) is a
Foreign Subsidiary. For the avoidance of doubt, an Excluded Subsidiary shall not
own, directly or indirectly, all or any portion of an Eligible Unencumbered
Property.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Credit Document by such
Guarantor of a security interest to secure, such Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
11.07 and any and all guarantees of such Guarantor’s Obligations under any Swap
Contract by other Credit Parties) at the time the Guaranty of such Guarantor, or
grant by such Guarantor of a security interest, becomes effective with respect
to such Obligation. If an Obligation under any Swap Contract arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply to only the portion of such Obligations that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a

18



--------------------------------------------------------------------------------



Loan or Commitment pursuant to a Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.16) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(e)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of August 18,
2014 (as amended, modified, supplemented and extended from time to time) among
the Borrower, the Guarantors, the lenders identified therein and the
Administrative Agent.
“Extension of Credit” means (a) any Borrowing and (b) any L/C Credit Extension.
“Facilities” has the meaning provided in Section 5.07(a).
“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means that certain letter agreement dated as of October 21, 2015,
among the Administrative Agent, MLPFS and the Borrower.
“Fitch” means Fitch Ratings, a Subsidiary of Fimlac, S.A., and any successor
thereto.
“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

        “Foreign Subsidiary” means any Subsidiary of the Parent that is not
organized under the laws of the United States or any state thereof or the
District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the Outstanding Amount of all outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Revolving

19



--------------------------------------------------------------------------------



Commitment Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
“GAAP” means accounting principles generally accepted in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board from time to time
applied on a consistent basis, subject to the provisions of Section 1.03.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guaranteed Obligations” has the meaning given to such term in Section 11.01.
“Guarantors” means the Parent and any Subsidiary of the Parent that guarantees
the loans and obligations hereunder pursuant to the Guaranty, in each case with
their successors and permitted assigns.
“Guaranty” means the guaranty of the Obligations by each of the Guarantors
pursuant to Article XI hereof.
“Hazardous Material” means any toxic or hazardous substance, including petroleum
and its derivatives regulated under the Environmental Laws.
“Healthcare Facilities” means any medical office buildings, general office
buildings, skilled nursing facilities, assisted living facilities, independent
living facilities, rehabilitation facilities, continuing care retirement
communities, mental health facilities, life science facilities or hospitals.
“Incremental Facilities” has the meaning provided in Section 2.01(e).
“Incremental Facility Commitment” has the meaning provided in Section
2.01(e)(iii).
“Incremental Revolving Increase” has the meaning provided in Section 2.01(e).
“Incremental Term Loan Facility” has the meaning provided in Section 2.01(e).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

20



--------------------------------------------------------------------------------



(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than a contingent earn-out obligation until such
amount is actually due);
(e)    the Attributable Principal Amount of Capital Leases, Synthetic Leases and
Securitization Transactions;
(f)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any equity interest, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference, plus accrued and unpaid dividends;
(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and
(h)    all guarantees in respect of any of the foregoing (except for guarantees
of customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then shall be included only to the extent of the amount of such claim).
For all purposes hereof, (i) Indebtedness shall include the Consolidated
Parties’ pro rata share of the foregoing items and components attributable to
Indebtedness of Unconsolidated Affiliates. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The Attributable Principal Amount of any Capital
Lease, Synthetic Lease or Securitization Transaction as of any date shall be
deemed to be the Attributable Principal Amount in respect thereof as of such
date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” has the meaning provided in Section 10.04.
“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized investment debt discount and premium, deferred assets
(other than prepaid insurance and prepaid taxes), the excess of cost of shares
acquired over book value of related assets and such other assets as are properly
classified as “intangible assets” in accordance with GAAP. For the avoidance of
doubt, direct and indirect interests in mortgage loans and mezzanine loans are
not “Intangible Assets”.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice; provided, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in

21



--------------------------------------------------------------------------------



another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Applicable Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“International Unencumbered Property” means an Unencumbered Property which is
located in Canada or the United Kingdom.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Rating” means a Debt Rating of BBB- or higher from S&P or
Fitch or Baa3 or higher from Moody’s.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or the Parent or any Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Judgment Currency” has the meaning provided in Section 10.23,
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing. All L/C Advances
shall be denominated in Dollars.

22



--------------------------------------------------------------------------------



“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans. All L/C Borrowings shall be denominated in Dollars.
“L/C Cash Collateralization Date” means the day that is 30 days prior to the
Revolving Loan Maturity Date then in effect.
“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Revolving Lender, the commitment of such Revolving
Lender to purchase participation interests in L/C Obligations up to such
Revolving Lender’s Revolving Commitment Percentage thereof.
“L/C Committed Amount” has the meaning provided in Section 2.01(b).
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means each of Bank of America and KeyBank, National Association in
its capacity as issuer of Letters of Credit hereunder, in each case together
with its successors in such capacity. In the event that there is more than one
L/C Issuer at any time, references herein and in the other Credit Documents to
the L/C Issuer shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit or to all L/C Issuers, as the context requires.
“L/C Issuer Fees” has the meaning given such term in Section 2.09(d)(ii).
“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.
“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit G,
executed and delivered in accordance with the provisions of Section 2.01(e).
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder. Letters of Credit may be issued in Dollars or in an Alternative
Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

23



--------------------------------------------------------------------------------



“Letter of Credit Expiration Date” means the day that is the first anniversary
of the Revolving Loan Maturity Date then in effect (or, if such day is not a
Business Day, the immediately preceding Business Day).
“Letter of Credit Fee” has the meaning given such term in Section 2.09(d)(i).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.
“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means any Revolving Loan, Term Loan or Swing Line Loan and the Base Rate
Loans, Eurodollar Loans and Daily Floating Eurodollar Rate Loans comprising such
Loans.
“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” has the meaning provided in the definition of “Swap Contract”
in this Section 1.01.
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, properties, liabilities
(actual or contingent) or prospects of the Parent and its Consolidated
Subsidiaries taken as a whole, (ii) the ability of the Borrower or the other
Credit Parties, taken as a whole, to perform any material obligation under the
Credit Documents, (iii) the rights and remedies of the Administrative Agent and
the Lenders under the Credit Documents or (iv) the legality, validity, binding
effect or enforceability against any Credit Party of any Credit Documents to
which it is a party.
“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.
“Material Subsidiary” means any Subsidiary of the Parent, other than Borrower
and the Excluded Subsidiaries, which has assets which constitute more than ten
percent (10%) of the Consolidated Total Asset Value of the Consolidated Parties
or which contributes more than ten percent (10%) of the Consolidated EBITDA of
the Consolidated Parties.

24



--------------------------------------------------------------------------------



“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its successors.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a mortgage or deed of trust on Real Property Assets.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the any Consolidated Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.
“Net Operating Income” means, for any Real Property Asset for the then most
recently ended fiscal quarter, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property Asset during such period from
Tenants in occupancy and paying rent, plus (b) any other income of such Real
Property Asset, plus (c) business interruption insurance proceeds for a period
of no more than twelve months, minus (d) the sum of (i) all expenses and other
proper charges incurred in connection with the operation of such Real Property
Asset during such period (including management fees and accruals for real estate
taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization and other non-cash expenses), which expenses and
accruals shall be calculated in accordance with GAAP.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Credit Facility,
in accordance with the terms of Section 10.01 and (b) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Recourse Indebtedness” means any Indebtedness that is not Recourse
Indebtedness.



25



--------------------------------------------------------------------------------



“Notes” means a collective reference to the Revolving Notes and the Term Notes;
and “Note” means any one of them.
“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party and (c) all obligations under any Treasury
Management Agreement between any Credit Party and any Lender or Affiliate of a
Lender; provided, however, that the “Obligations” of a Credit Party shall
exclude any Excluded Swap Obligations with respect to such Credit Party.
“Occupancy Rate” means, (a) with respect to any Real Property Asset that is not
a medical office building or other office spaces, a percentage equaling (x)
total patient days relating to such Real Property Asset for any reporting period
divided by (y) the product of (I) total number of in-service beds at such Real
Property Asset (or, in the case of assisted living facilities, the total number
of units at such Real Property Asset) and (II) the total days in such reporting
period, and (b) with respect to all other Real Property Assets, a percentage
equaling (x) the total number of rented and occupied square footage at such Real
Property Asset for any reporting period divided by (y) the total rentable square
footage relating to such Real Property Asset for any reporting period.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.16).

26



--------------------------------------------------------------------------------



“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parent” has the meaning given to such term in the introductory paragraph
hereof.
“Participant” has the meaning provided in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Consolidated
Party or any ERISA Affiliate or to which any Consolidated Party or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Permitted Liens” means, at any time, Liens in respect of the Parent or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Credit Party, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
“Platform” has the meaning provided in Section 6.02.

27



--------------------------------------------------------------------------------



“Pro Forma Basis” shall mean, for purposes of determining the calculation of and
compliance with the financial covenants set forth in Section 6.12, that the
subject transaction shall be deemed to have occurred as of the first day of the
period of four (4) consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions of this Credit Agreement.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(a) in the case of a Disposition, (i) income statement items (whether positive
or negative) attributable to the property, entities or business units that are
the subject of such Disposition shall be excluded to the extent relating to any
period prior to the date of the subject transaction, and (ii) Indebtedness paid
or retired in connection with the subject transaction shall be deemed to have
been paid and retired as of the first day of the applicable period; (b) in the
case of an Acquisition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Acquisition shall be included as of the first day of the
applicable period to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness incurred in connection with the
subject transaction shall be deemed to have been incurred as of the first day of
the applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of an Equity Transaction, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.
“Property” means all property owned or leased by a Credit Party or any of its
Subsidiaries, both real and personal.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Mortgage Loan” means any direct or indirect wholly-owned interest in
any Mortgage Loan that is secured by a first mortgage or a first deed of trust
on Real Property Assets so long as the mortgagor or grantor with respect to such
Mortgage Loan is not delinquent sixty (60) days or more in interest or principal
payments due thereunder.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.
“Recourse Indebtedness” means, with respect to any Credit Party or Subsidiary,
any Indebtedness, in respect of which recourse for payment (except for limited
or full recourse liability on account of customary exceptions for fraud,
misapplication of funds, environmental indemnities, bankruptcy, transfer and due
on sale violations, and other similar exceptions to recourse liability) is to
such Person. If any Indebtedness is

28



--------------------------------------------------------------------------------



partially Non-Recourse Indebtedness and partially Recourse Indebtedness, only
that portion that is Recourse Indebtedness shall be included as Recourse
Indebtedness for purposes hereof, including Section 7.02(f)(ii).
“Register” has the meaning provided in Section 10.07(c).
“Regulation U” means Regulation U of the FRB, as in effect from time to time.
“Regulation X” means Regulation X of the FRB, as in effect from time to time.
“REIT” means a real estate investment trust as defined in Sections 856‑860 of
the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty‑day notice period has been waived.
“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to a L/C Credit Extension, a Letter of Credit
Application.
“Required Lenders” means, as of any date of determination, at least two Lenders
(unless there is only one Lender at the time) having in the aggregate more than
fifty percent (50%) of (a) the sum of the Outstanding Amount of the Term Loans
and the Aggregate Revolving Commitments or (b) if the commitment to make Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Article VIII, at least two Lenders (unless there is only
one Lender at the time) holding in the aggregate, more than fifty percent (50%)
of the sum of the Outstanding Amount of the Term Loans and the Outstanding
Amount of the Revolving Obligations (including, in each case, the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans); provided, that (i) the unfunded
Commitments of any Defaulting Lender and (ii) the portion of the Outstanding
Amount of the Term Loans and the Outstanding Amount of the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line
Loans)held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders having at least 50% of (a) the Aggregate Revolving Commitments or (b) if
the Revolving Commitments and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Article VIII, Revolving
Lenders holding in the aggregate at least 50% of the Revolving Obligations
(including, in each case, the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans);
provided, that the unfunded Revolving Commitments of, and the portion of the
Revolving Obligations held or deemed held by, any Defaulting Lender that is a
Revolving Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
“Required Term Lenders” means, at any time, Term Loan Lenders having an
Outstanding Amount of the Term Loans representing more than 50% of the
Outstanding Amount of the Term Loans of all Term Loan Lenders. The Outstanding
Amount of any Defaulting Lender shall be disregarded in determining Required
Term Lenders at any time.

29



--------------------------------------------------------------------------------



“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party or any other
officer or employee of the applicable Credit Party designated in or pursuant to
an agreement between the applicable Credit Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.
“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
the Capital Stock of the Parent, or on account of any return of capital to the
Parent’s stockholders, partners or members (or equivalent Person thereof);
provided, that dividends to the extent in the form of Capital Stock shall not
constitute Restricted Payments.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurodollar Loan denominated in
an Alternative Currency pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Revolving
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Revolving Lenders shall
require.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in L/C Obligations and Swing Line Loans at
such time.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to share in the
Revolving Obligations hereunder up to such Revolving Lender’s Revolving
Commitment Percentage thereof. The aggregate principal amount of the Revolving
Commitments of all of the Revolving Lenders as in effect on the Closing Date is
Three Hundred Million Dollars ($300,000,000).
“Revolving Commitment Percentage” means, at any time for each Revolving Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Revolving Lender’s Revolving Committed Amount in
Dollars and the denominator of which is the Aggregate Revolving Committed Amount
in Dollars, subject to adjustment as provided in Section 2.15. The initial
Revolving Commitment Percentages are set forth on Schedule 2.01 (as such
schedule reads as of the Closing Date).
“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a) in the case of Revolving Loans and Swing Line Loans,
the Revolving Loan Maturity Date, and, in the case of the Letters of Credit, the
Letter of Credit Expiration Date, or (b) the date on which the Revolving
Commitments shall have been terminated as provided herein.
“Revolving Committed Amount” means, with respect to each Revolving Lender, the
amount of such Revolving Lender’s Revolving Commitment. The initial Revolving
Committed Amounts are set forth on Schedule 2.01 (as such schedule reads as of
the Closing Date).

30



--------------------------------------------------------------------------------



“Revolving Lenders” means a collective reference to the Lenders holding
Revolving Loans or Revolving Commitments.
“Revolving Loan Maturity Date” means February 3, 2019.
“Revolving Loans” has the meaning provided in Section 2.01.
“Revolving Note” means the promissory notes in the form of Exhibit B-1, if any,
given to each Revolving Lender to evidence the Revolving Loans and Swing Line
Loans of such Revolving Lender, as amended, restated, modified, supplemented,
extended, renewed or replaced.
“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.
“Revolving Unused Fee” has the meaning given such term in Section 2.09(a).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means any Indebtedness for borrowed money (other than
pursuant to this Credit Agreement), that is secured by a Lien.
“Secured Recourse Indebtedness” means any Secured Indebtedness, in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other similar exceptions
to recourse liability) is to a Credit Party.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a special purpose subsidiary or affiliate or any
other Person.

31



--------------------------------------------------------------------------------



“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature given the likelihood
of refinancing, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Loan Party” has the meaning provided in Section 11.07.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent.
“Subsidiary Guarantor” means (a) each Material Subsidiary of the Parent other
than the Borrower, the Excluded Subsidiaries and any taxable REIT subsidiary,
and (b) each Subsidiary (other than the Borrower) that is the owner of an
Unencumbered Property included in the Unencumbered Property Pool; provided that,
in the event that the value of the assets of all Subsidiary Guarantors is less
than eighty-five percent (85%) of the Consolidated Total Asset Value
attributable to the Subsidiaries of the Parent (other than the Borrower and the
Excluded Subsidiaries), the Borrower (or the Administrative Agent, in the event
the Borrower has failed to do so within ten (10) days of request therefor by the
Administrative Agent) shall, to the extent necessary, designate sufficient
Subsidiaries to be deemed to be “Material Subsidiaries” to eliminate such
shortfall, and such designated Subsidiaries shall thereafter constitute Material
Subsidiaries.

32



--------------------------------------------------------------------------------



“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit F to be executed by each new Subsidiary of the Parent that is
required to become a Subsidiary Guarantor in accordance with Section 6.15
hereof.
“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark‑to‑market
values for such Swap Contracts, as determined based upon one or more mid‑market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).



33



--------------------------------------------------------------------------------



“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans in Dollars, and
with respect to each Revolving Lender, the commitment of such Revolving Lender
to purchase participation interests in Swing Line Loans in Dollars.
“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).
“Swing Line Lender” means each of Bank of America and KeyBank, National
Association in its capacity as such, in each case together with its successors
in such capacity. In the event that there is more than one Swing Line Lender at
any time, references herein and in the other Credit Documents to the Swing Line
Lender shall be deemed to refer to the Swing Line Lender in respect of the
applicable Swing Line Loan or to all Swing Line Lenders, as the context
requires.
“Swing Line Loans” has the meaning provided in Section 2.01(c).
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01; provided that, at any time after
funding of a Term Loan, the determinations “Required Lender” shall also be based
on the Outstanding Amount of such Term Loan. The aggregate principal amount of
the Term Loan Commitments of all of the Term Loan Lenders as in effect on the
Closing Date is Two Hundred Million Dollars ($200,000,000).
“Term Loan Commitment Percentage” means, at any time, for each Term Loan Lender,
the percentage of the Term Loan in Dollars (or aggregate Term Loan Commitment in
Dollars, prior to the termination thereof) held by such Term Loan Lender to the
aggregate Term Loan in Dollars (or Term Loan Commitments in Dollars) held by all
Term Loan Lenders, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 10.07. The initial
Term Loan Commitment Percentages are set forth on Schedule 2.01.
“Term Loan Commitment Period” means the period from and including the Closing
Date to the earlier of (a) one hundred and eighty (180) days from the Closing
Date, (b) the date on which the full amount

34



--------------------------------------------------------------------------------



of the Term Loan Commitment has been borrowed or (c) the date on which the Term
Loan Commitments shall have been terminated as provided herein.
“Term Loan Lenders” means a collective reference to the Lenders holding Term
Loans or Term Loan Commitments.
“Term Loan” has the meaning provided in Section 2.01(d).
“Term Loan Maturity Date” means February 3, 2019.
“Term Loan Unused Fee” has the meaning given such term in Section 2.09(b).
“Term Note” means the promissory note in the form of Exhibit B-2, if any, given
to each Term Loan Lender to evidence the Term Loan of such Term Loan Lender, as
amended, restated, modified, supplemented, extended, renewed or replaced.
“Threshold Amount” means (a) for any Recourse Indebtedness, Twenty-Five Million
Dollars ($25,000,000), and (b) for any Non-Recourse Indebtedness, One Hundred
Million Dollars ($100,000,000).
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of all Term Loans
of such Lender at such time.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including, without limitation, deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards, employee credit card programs and commercial cards), funds
transfer, automated clearinghouse, direct debit, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services, netting services, cash pooling
arrangements, credit and debit card acceptance or merchant services and other
treasury or cash management services.
“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“Unconsolidated Affiliates” means an affiliate of the Parent whose financial
statements are not required to be consolidated with the financial statements of
the Parent in accordance with GAAP.


“Unencumbered Asset Value” means for any Consolidated Unencumbered Property, an
amount equal to: (a) (1) for a Consolidated Unencumbered Property owned by such
Consolidated Party on the last day of the then most recently ended fiscal
quarter (other than a Consolidated Unencumbered Property acquired during the
then most recently ended four fiscal quarters), an amount equal to the Net
Operating Income for the most recently completed fiscal quarter multiplied by
four and (2) divided by the applicable Capitalization Rate for such Consolidated
Unencumbered Property and (b) for a Consolidated Unencumbered Property acquired
by such Consolidated Party during the most recently ended four fiscal quarters,
the aggregate acquisition cost of such Consolidated Unencumbered Property.

35



--------------------------------------------------------------------------------



“Unencumbered Indebtedness Yield” means, as of any date of determination, the
ratio of (a) (i) Consolidated Unencumbered NOI plus (ii) interest income from
unencumbered Qualified Mortgage Loans, as of the end of the most recently
completed fiscal quarter, multiplied by four (4) to (b) the Consolidated
Unsecured Indebtedness for the most recently completed fiscal quarter. For the
avoidance of doubt, the interest income from unencumbered Qualified Mortgage
Loans that are owned by the Consolidated Parties for less than one fiscal
quarter will be included in calculating Unencumbered Indebtedness Yield as if
such Qualified Mortgage Loans were owned by the Consolidated Parties as of the
beginning of the then most recently completed fiscal quarter.
“Unencumbered Net Operating Income” means, for any period, the Net Operating
Income from all Unencumbered Properties.
“Unencumbered Property” means, as of any date of determination, each Eligible
Unencumbered Property, and each Real Property Asset that is identified as an
Unencumbered Property in accordance with Section 6.16 and was included in the
calculations set forth in the most recent Unencumbered Property Certificate
delivered to the Administrative Agent.
“Unencumbered Property Certificate” means a certificate substantially in the
form of Exhibit C hereto.
“Unencumbered Property Pool” means, collectively, the Real Property Assets that
constitute Eligible Unencumbered Properties included in the calculations set
forth in the most recent Unencumbered Property Certificate delivered to the
Administrative Agent and that also collectively satisfy the Unencumbered
Property Pool Criteria.
“Unencumbered Property Pool Criteria” means the following diversification
parameters:
(a)    no single Unencumbered Property shall account for greater than twenty
five percent (25%) of the Consolidated Unencumbered Total Asset Value, with any
excess being subtracted from the Consolidated Unencumbered Total Asset Value;
(b)    Unencumbered Properties that are located in any single metropolitan
statistical area shall not account for greater than twenty five percent (25%) of
the Consolidated Unencumbered Total Asset Value, with any excess being
subtracted from the Consolidated Unencumbered Total Asset Value;
(c)    no more than twenty five percent (25%) of the Consolidated Unencumbered
Total Asset Value shall be attributable to one or more Unencumbered Properties
with the same Tenant, with any excess being subtracted from the Consolidated
Unencumbered Total Asset Value;
(d)    no more than fifteen percent (15%) of the Consolidated Unencumbered Total
Asset Value shall be attributable to Unencumbered Properties that are not wholly
owned by the Parent, the Borrower or any Wholly Owned Subsidiary of the
Borrower, with any excess being subtracted from the Consolidated Unencumbered
Total Asset Value;
(e)    no more than twenty percent (20%) of the Consolidated Unencumbered Total
Asset Value may be attributable to hospital properties, with any excess being
subtracted from the Consolidated Unencumbered Total Asset Value; and

36



--------------------------------------------------------------------------------



(f)    no more than twenty percent (20%) of the Consolidated Unencumbered Total
Asset Value may be attributable to skilled nursing facilities, with any excess
being subtracted from the Consolidated Unencumbered Total Asset Value.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
“United States” or “U.S.” means the United States of America.
“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).
“Unused Fee Rate” means for any calendar quarter (a) thirty hundredths of one
percent (0.30%) per annum if the average daily Commitment Utilization Percentage
for such quarter is less than or equal to fifty percent (50%) and (b) twenty
hundredths of one percent (0.20%) per annum if the average daily Commitment
Utilization Percentage for such quarter is greater than fifty percent (50%).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that one hundred percent (100%) of the Capital Stock with ordinary
voting power issued by such Subsidiary (other than directors’ qualifying shares
and investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Interpretive Provisions.
With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(ii)    Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.
(iii)    The term “including” is by way of example and not limitation.

37



--------------------------------------------------------------------------------



(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements except as otherwise
specifically prescribed herein.
(b)    The Borrower will provide a written summary of material changes in GAAP
or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.
1.04    Rounding.
Any financial ratios required to be maintained by the Consolidated Parties
pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Extension of Credits and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

38



--------------------------------------------------------------------------------



(b)    Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.
1.06    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurodollar Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurodollar Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurodollar Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurodollar
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurodollar Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.
(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurodollar Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Lenders consent to
making Eurodollar Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurodollar Loans; and if the Administrative Agent and the L/C Issuer consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower.

39



--------------------------------------------------------------------------------



1.07    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.
(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
1.08    References to Agreements and Laws.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
1.09    Times of Day.
Unless otherwise provided, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
1.10    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such

40



--------------------------------------------------------------------------------



Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II
COMMITMENTS AND EXTENSION OF CREDIT
2.01    Commitments.
Subject to the terms and conditions set forth herein:
(a)    Revolving Loans. During the Revolving Commitment Period, each Revolving
Lender severally agrees to make revolving credit loans (the “Revolving Loans”)
to the Borrower in Dollars or in one or more Alternative Currencies on any
Business Day; provided that after giving effect to any such Revolving Loan, (i)
with regard to the Revolving Lenders collectively, the aggregate Outstanding
Amount of Revolving Obligations shall not exceed THREE HUNDRED MILLION DOLLARS
($300,000,000), (as increased or decreased from time to time pursuant to this
Credit Agreement, the “Aggregate Revolving Committed Amount”), (ii) with regard
to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of Revolving Obligations shall not exceed its respective
Revolving Committed Amount and (iii) the Outstanding Amount of all Revolving
Loans denominated in Alternative Currencies shall not exceed the Alternative
Currency Sublimit. Revolving Loans may consist of Base Rate Loans, Eurodollar
Loans, or a combination thereof, as provided herein, and may be repaid and
reborrowed in accordance with the provisions hereof.
(b)    Letters of Credit. During the Revolving Commitment Period, (i) the L/C
Issuer, in reliance upon the commitments of the Revolving Lenders set forth
herein, agrees (A) to issue Letters of Credit denominated in Dollars or in one
or more Alternative Currencies for the account of Borrower on any Business Day,
(B) to amend or renew Letters of Credit previously issued hereunder, and (C) to
honor drafts under Letters of Credit; and (ii) the Revolving Lenders severally
agree to purchase from the L/C Issuer a participation interest in the Letters of
Credit issued hereunder in an amount equal to such Revolving Lender’s Revolving
Commitment Percentage thereof; provided that (A) the aggregate principal amount
of L/C Obligations shall not exceed an amount equal to $25,000,000, the “L/C
Committed Amount”), (B) with regard to the Revolving Lenders collectively, the
aggregate principal amount of Revolving Obligations shall not exceed the
Aggregate Revolving Committed Amount, and (C) with regard to each Revolving
Lender individually, such Revolving Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed
Amount. Subject to the terms and conditions hereof, the Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Borrower
may obtain Letters of Credit to replace Letters of Credit that have expired or
that have been drawn upon and reimbursed.
(c)    Swing Line Loans. During the Revolving Commitment Period, the Swing Line
Lender shall make revolving credit loans (the “Swing Line Loans”) in Dollars to
the Borrower on any Business Day; provided that (i) the aggregate principal
amount of Swing Line Loans shall not exceed an amount equal to $25,000,000 (as
such amount may be adjusted in accordance with the provisions hereof, the “Swing
Line Committed Amount”), notwithstanding the fact that such Swing Line Loans,
when aggregated with the Revolving Commitment Percentage of the Revolving
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Commitment, (ii) with respect to the Revolving
Lenders collectively, the aggregate principal amount of Revolving Obligations
shall not exceed the Aggregate Revolving

41



--------------------------------------------------------------------------------



Committed Amount, (iii) the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan and (iv) the Swing Line
Lender shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Borrowing may have, Fronting Exposure. Swing Line
Loans shall be Daily Floating Eurodollar Rate Loans, and may be repaid and
reborrowed in accordance with the provisions hereof. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
participation interest in such Swing Line Loan in an amount equal to the product
of such Revolving Lender’s Revolving Commitment Percentage thereof. No Swing
Line Loan shall remain outstanding for longer than five (5) Business Days.
(d)    Term Loans. Not more than two (2) times during the Term Loan Commitment
Period, each Term Loan Lender severally agrees to make term loans (each a “Term
Loan”) to the Borrower on any Business Day in Dollars or Sterling; provided,
that after giving effect to any such Term Loan, (i) with regard to the Term Loan
Lenders collectively, the aggregate Outstanding Amount of Term Loans shall not
exceed TWO HUNDRED MILLION DOLLARS ($200,000,000), and (ii) with regard to each
Term Loan Lender individually, such Term Loan Lender’s Term Loan Commitment
Percentage of outstanding Term Loans shall not exceed its respective Term Loan
Commitment; provided further, (i) no more than the Dollar Equivalent of
$50,000,000 may be advanced in the aggregate in Sterling (based on the Spot Rate
at the time of the advance) and (ii) to the extent that either or both of the
two (2) draws include different currencies, the Term Loan would be subdivided
into separate tranches. Term Loans may consist of Base Rate Loans, Eurodollar
Loans, or a combination thereof, as provided herein. Term Loans may be repaid in
whole or in part at any time but amounts repaid on the Term Loan may not be
reborrowed.
(e)    Increases of the Aggregate Revolving Commitments; Addition of Incremental
Term Loan Facilities. The Borrower shall have the right, upon at least five (5)
Business Days’ prior written notice to the Administrative Agent, to increase the
Aggregate Revolving Commitments (each such increase, an “Incremental Revolving
Increase”) or to add one or more tranches of term loans (each an “Incremental
Term Loan Facility”; each Incremental Term Loan Facility and each Incremental
Revolving Increase are collectively referred to as “Incremental Facilities”),
provided that
(i)    the aggregate principal amount of all Incremental Facilities shall not
exceed $500,000,000;
(ii)    no Default or Event of Default shall exist on the effective date of any
Incremental Facility or would exist after giving effect to any such Incremental
Facility;
(iii)    no existing Lender shall be under any obligation to provide any
commitment to an Incremental Facility (an “Incremental Facility Commitment”) and
any such decision whether to provide an Incremental Facility Commitment shall be
in such Lender’s sole and absolute discretion;
(iv)    each Incremental Facility Commitment shall be in a minimum principal
amount of $5,000,000 and in integral multiples of $1,000,000 in excess thereof
(or such lesser amounts as the Administrative Agent and the Borrower may agree);



42



--------------------------------------------------------------------------------



(v)    the maturity date of any Incremental Revolving Increase shall be the
Revolving Loan Maturity Date and the maturity date of any Incremental Term Loan
Facility shall be the Term Loan Maturity Date;
(vi)    each Person providing an Incremental Facility Commitment shall qualify
as an Eligible Assignee;
(vii)    the Borrower shall deliver to the Administrative Agent:
(A)    a certificate of each Credit Party dated as of the date of such increase
signed by a Responsible Officer of such Credit Party certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Credit Party approving such Incremental Facility;
(B)    a certificate of the Borrower dated as of the effective date of such
Incremental Facility signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to such Incremental Facility, (I) the
representations and warranties of each Credit Party contained in Article V or
any other Credit Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and (II) no Default or Event of Default exists;
(C)    any new or amended and restated Notes (to the extent requested by the
Lenders) to reflect such Incremental Facilities;
(D)    opinions of legal counsel to the Credit Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility, in form and substance reasonably satisfactory to the
Administrative Agent; and
(E)    all fees, including but not limited to arrangement and upfront fees
required under any engagement letter or fee letter due in connection with the
syndication of the commitments to fund such Incremental Facility;
(viii)    the Administrative Agent shall have received documentation from each
Person providing an Incremental Facility Commitment evidencing its Incremental
Facility Commitment and its obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent, including, without
limitation a Lender Joinder Agreement substantially in the form of Exhibit G
attached hereto or other arrangement reasonably acceptable to the Administrative
Agent;
(ix)    in the case of any Incremental Revolving Increase with respect to the
Aggregate Revolving Commitments, (A) if any Revolving Loans are outstanding on
the date of such increase, (I) each Lender providing such Incremental Revolving
Increase shall make Revolving Loans, the proceeds of which shall be applied by
the Administrative Agent to prepay the Revolving Loans of the existing Revolving
Lenders, in an amount necessary

43



--------------------------------------------------------------------------------



such that after giving effect thereto the outstanding Revolving Loans are held
ratably among all the Revolving Lenders and (II) the Borrower shall pay an
amount required pursuant to Section 3.05 as a result of any such prepayment of
Revolving Loans of existing Revolving Lenders and (B) such Incremental Revolving
Increase shall be on the exact same terms and pursuant to the exact same
documentation applicable to such existing Revolving Loans; and
(x)    in the case of an Incremental Term Loan Facility and subject to the
requirements of clauses (e)(i) through (vii) above, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase to the Term Loan Commitments, or one
or more additional term loan tranches.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).
The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Obligations under, and shall be entitled to all the
benefits afforded by, this Credit Agreement and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guaranty.
2.02    Borrowings, Conversions and Continuations.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Loans denominated in Dollars or
of any conversion of Eurodollar Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurodollar Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing, conversion or continuation shall
be in a principal amount of (i) with respect to Eurodollar Loans, Five Hundred
Thousand Dollars ($500,000) or a whole multiple of One Hundred Thousand Dollars
($100,000) in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding) or (ii) with respect to Base Rate Loans, Five Hundred Thousand
Dollars ($500,000) or a whole multiple of One Hundred Thousand Dollars
($100,000) in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice shall specify (i) whether the applicable request
is with respect to Revolving Loans or Term Loans, (ii) whether such request is
for a Borrowing, conversion, or continuation, (ii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed, converted or continued, (v) if applicable, the duration
of the Interest Period with respect thereto and (vi) the currency of the Loans
to be borrowed. If the Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
the Borrower fails to specify a Type of Loan in a Loan Notice, the Loan shall be
made as a Base Rate Loan, or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as,

44



--------------------------------------------------------------------------------



or converted to one-month Eurodollar Loans; provided, however, that in the case
of a failure to timely request a continuation of Loans denominated in an
Alternative Currency, such Loans shall be continued as Eurodollar Loans in their
original currency with an Interest Period of one month. If the Borrower requests
a Borrowing of, conversion to, or continuation of Eurodollar Loans in any Loan
Notice, but fails to specify an Interest Period, the Interest Period will be
deemed to be one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender, as applicable, of the amount and currency of its
Revolving Commitment Percentage or Term Loan Commitment Percentage of the
applicable Loans, as the case may be, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender, as applicable, of the details of any automatic conversion to Base
Rate Loans or continuation of Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 2:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Extension of Credit, Section 4.01), the
Administrative Agent shall make all funds so received available to the party
referenced in the applicable Loan Notice in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable party
on the books of the Administrative Agent with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Loan Notice with respect
to such Borrowing denominated in Dollars is given by the Borrower, there are
Swing Line Loans or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the party identified in the applicable Loan Notice as provided above.
(c)    Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurodollar Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Loan and (ii) any conversion into,
or continuation as, a Eurodollar Loan may be made only if the conditions to
Extension of Credit in Section 4.02 have been satisfied. During the existence of
a Default or Event of Default, (i) no Loan may be requested as, converted to or
continued as a Eurodollar Loan (whether in Dollars or any Alternative Currency)
and (ii) at request of the Required Lenders, any or all of the then outstanding
Eurodollar Loans denominated in an Alternative Currency shall be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

45



--------------------------------------------------------------------------------



(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven (7) Interest Periods in effect with respect to Loans.
2.03    Additional Provisions with respect to Letters of Credit.
(a)    Obligation to Issue or Amend.
(i)    The L/C Issuer shall not issue any Letter of Credit if:
(A)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer; or
(B)    such Letter of Credit is in an initial amount less than Fifty Thousand
Dollars ($50,000) or is not a standby letter of credit; or
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(D)    the L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency; or
(E)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that the L/C
Issuer in good faith deems material to it;



46



--------------------------------------------------------------------------------



(B)    the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless the
Required Revolving Lenders have approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the L/C Issuer has approved such expiry
date;
(D)    one or more applicable conditions contained in Section 4.02 shall not
then be satisfied and the L/C Issuer shall have received written notice thereof
from any Revolving Lender or any Credit Party at least one Business Day prior to
the requested date of issuance of such Letter of Credit;
(E)    the Revolving Commitments have been terminated pursuant to Article VIII.
(F)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if:
(A)    the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof; or
(B)    the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(iv)    The L/C Issuer shall not amend any Letter of Credit if:
(A)    one or more applicable conditions contained in Section 4.02 shall not
then be satisfied and the L/C Issuer shall have received written notice thereof
from any Revolving Lender or any Credit Party at least one Business Day prior to
the requested date of amendment of such Letter of Credit; or
(B)    the Revolving Commitments have been terminated pursuant to Article VIII.
(b)    Procedures for Issuance and Amendment.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent

47



--------------------------------------------------------------------------------



by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Person or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Revolving Lender’s Revolving Commitment Percentage of such Letter of
Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the

48



--------------------------------------------------------------------------------



case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Borrower
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrower shall directly reimburse the L/C Issuer in an amount equal
to the amount of such drawing and in the applicable currency. The L/C Issuer
will notify the Administrative Agent on the Honor Date of any failure of the
Borrower to reimburse the L/C Issuer for a drawing under a Letter of Credit. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Borrower fails to timely reimburse the L/C Issuer
on the Honor Date, the Administrative Agent shall promptly notify each Revolving
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Lender’s Revolving Commitment Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Lender (including the Revolving Lender acting as L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the L/C Issuer a L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to

49



--------------------------------------------------------------------------------



Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute a L/C Advance from such Revolving Lender
in satisfaction of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set‑off,
counterclaim, recoupment, defense or other right that such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non‑compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of a L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Credit Party or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Revolving Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative

50



--------------------------------------------------------------------------------



Agent for the account of the L/C Issuer its Revolving Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.
(e)    Obligations Absolute. The obligations of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, any other Credit Document or any other agreement or instrument
relating thereto;
(ii)    the existence of any claim, counterclaim, set‑off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower;
(vi)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a drafts;
(viii)    any payment by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

51



--------------------------------------------------------------------------------



(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or in the relevant current
markets generally.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent‑Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Revolving Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders, the Required Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent‑Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Cash Collateral. Upon the request of the Administrative Agent or the
Required Revolving Lenders, (i) if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in a L/C Borrowing, or (ii) if, as of the L/C Cash Collateralization Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans in the amount of the then Outstanding Amount of all L/C Obligations
(determined as of the date of

52



--------------------------------------------------------------------------------



such L/C Borrowing or the L/C Cash Collateralization Date, as the case may be)
and to the extent of unavailability of Base Rate Loans, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. In the event that the Borrower is deemed to have requested a
Borrowing of Base Rate Loans on the L/C Cash Collateralization Date, the
Borrower hereby authorizes the L/C Issuer and the Administrative Agent to
deposit the proceeds of such borrowing directly into a deposit account with the
Administrative Agent in order the Cash Collateralize the L/C Obligations. For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Revolving Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Revolving Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Revolving Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked, non interest
bearing deposit accounts with the Administrative Agent.
(h)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or the UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law and Practice, whether or not any Letter of Credit chooses such law
or practice.
(i)    Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as
set forth in Section 2.09.
(j)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
(k)    Multiple L/C Issuers. The Borrower may select which L/C Issuer it
requests to issue a Letter of Credit.


(l)    Reports. Each L/C Issuer shall provide to the Administrative Agent a list
of outstanding Letters of Credit issued by it (together with type, amounts,
maturity and/or cancellation date).


2.04    Additional Provisions with respect to Swing Line Loans.
(a)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a Loan Notice. Each such Loan Notice must
be received by the Swing Line Lender and the Administrative

53



--------------------------------------------------------------------------------



Agent not later than 12:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of One Hundred
Thousand Dollars ($100,000), and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Swing Line Lender of any Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in this Article II, or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Loan Notice, make
the amount of its Swing Line Loan available to the Borrower by crediting the
account of the Borrower on the books of the Swing Line Lender in Same Day Funds.
(b)    Refinancing.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Revolving Loan that is a Base Rate Loan in an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Revolving
Commitments or the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Revolving Commitment Percentage of the amount specified
in such Loan Notice available to the Administrative Agent in Same Day Funds for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 2:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(b)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(b)(i) shall be deemed payment in
respect of such participation.
(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(b) by the time specified in Section 2.04(b)(i), the Swing Line
Lender shall be entitled to recover from such Revolving

54



--------------------------------------------------------------------------------



Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of the Swing Line Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set‑off, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, (C) non‑compliance
with the conditions set forth in Section 4.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(c)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Commitment Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Revolving Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
(d)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower (by delivery of an invoice or other
notice to the Borrower) for interest on the Swing Line Loans. Until each
Revolving Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Revolving Commitment
Percentage of any Swing Line Loan, interest in respect thereof shall be solely
for the account of the Swing Line Lender.
(e)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(f)    Multiple Swing Line Lenders. The Borrower may select which Swing Line
Lender it requests to issue a Swing Line Loan.



55



--------------------------------------------------------------------------------



(g)    Reports. Each Swing Line Lender shall provide to the Administrative Agent
a list of outstanding Swing Line Loans issued by it (together with type,
amounts, maturity and/or cancellation date).
2.05    Repayment of Loans.
(a)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Revolving Loan Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.
(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earliest to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Revolving Loan Maturity Date.
(c)    Term Loans. The Borrower shall repay to the Term Loan Lenders on the Term
Loan Maturity Date the aggregate principal amount of Term Loans outstanding on
such date.
2.06    Prepayments.
(a)    Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided, that (i) notice
thereof must be received by 11:00 a.m. by the Administrative Agent (A) three
Business Days prior to any date of prepayment of Eurodollar Loans denominated in
Dollars, (B) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurodollar Loans denominated in Alternative Currencies, and (C)  on the Business
Day prior to the date of prepayment of Base Rate Loans, and (ii) any such
prepayment of Eurodollar Loans denominated in Dollars shall be in a minimum
principal amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, (iii) any prepayment of Eurodollar Loans denominated in Alternative
Currencies shall be in a minimum principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (iv) any prepayment of Base Rate
Loans shall be in a minimum principal amount of $1,000,000 and integral
multiples of $500,000 in excess thereof, or, in each case, the entire principal
amount thereof, if less. Each such notice of voluntary repayment hereunder shall
be irrevocable and shall specify the date, currency and amount of prepayment and
the Loans and Types of Loans which are to be prepaid. The Administrative Agent
will give prompt notice to the applicable Lenders of any prepayment on the Loans
and the Lender’s interest therein. Prepayments of Eurodollar Loans hereunder
shall be accompanied by accrued interest thereon and breakage amounts, if any,
under Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Revolving Loans of the Revolving Lenders in accordance with their
respective Revolving Commitment Percentages and to the Term Loans of the Term
Loan Lenders in accordance with their respective Term Loan Commitment
Percentages, as applicable.
(b)    Mandatory Prepayments.
(i)    If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Revolving Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 105% of the Alternative Currency Sublimit then in effect.

56



--------------------------------------------------------------------------------



(ii)    If the Administrative Agent notifies the Borrower at any time that the
aggregate Outstanding Amount of all Revolving Loans and all L/C Obligations at
such time exceed an amount equal to 105% of the Revolving Commitments then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Revolving Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount at least equal to such
excess; provided, however, that, subject to the provisions of Section 2.14(a),
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(b) unless after the prepayment in full of the
Revolving Loans the aggregate Outstanding Amount of all Revolving Loans and all
L/C Obligations exceed the Revolving Commitments then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.
    
(c)    Application of Voluntary Prepayments. Within each Loan, prepayments will
be applied first to Base Rate Loans, then to Eurodollar Loans in direct order of
Interest Period maturities. In addition,
(i)    Voluntary prepayments shall be applied as specified by the Borrower.
Voluntary prepayments on the Revolving Obligations and on the Term Loans will be
paid by the Administrative Agent to the Revolving Lenders and the Term Loan
Lenders, as the case may be, ratably in accordance with their respective
interests therein.
2.07    Termination or Reduction of Commitments.
The Revolving Commitments and the Term Loan Commitments hereunder may be
permanently reduced in whole or in part by notice from the Borrower to the
Administrative Agent; provided, that (i) any such notice thereof must be
received by 11:00 a.m. at least - (5) Business Days prior to the date of
reduction or termination and any such reduction shall be in a minimum principal
amount of Ten Million Dollars ($10,000,000) and integral multiples of One
Million Dollars ($1,000,000) in excess thereof; (ii) the Revolving Commitments
may not be reduced to an amount less than the Revolving Obligations then
outstanding; and (iii) if, after giving effect to any reduction of the Revolving
Commitments, the Alternative Currency Sublimit, the L/C Committed Amount, or the
Swing Line Committed Amount exceeds the amount of the Revolving Commitments,
such sublimit or committed amount shall be automatically reduced by the amount
of such excess. The Administrative Agent shall give prompt notice to the
Lenders, as the case may be, of any such reduction in the Alternative Currency
Sublimit, Revolving Commitments and/or Term Loan Commitments. The amount of the
Aggregate Revolving Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the L/C Committed Amount unless otherwise specified by the
Borrower. Any reduction of the Revolving Commitments and/or Term Loan
Commitments shall be applied to the respective Commitment of each such Lender
according to its Revolving Commitment Percentage and/or Term Loan Commitment
Percentage thereof. All commitment or other fees accrued until the effective
date of any termination of the Commitments shall be paid on the effective date
of such termination.
2.08    Interest.
(a)    Subject to the provisions of Subsection (b) and Subsection (c) below, (i)
each Eurodollar Loan (other than Swing Line Loans) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate, (ii) each Loan that is a Base Rate Loan (other than Swing

57



--------------------------------------------------------------------------------



Line Loan) shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate, and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Daily Floating Eurodollar Rate plus the Applicable
Rate.
(b)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(c)    If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(d)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(e)    Interest on each Loan shall be due and payable in arrears for the prior
calendar month on the tenth (10th) day of each calendar month. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
(f)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.09    Fees.
(a)    Revolving Unused Fee. Commencing on the Closing Date and at any time that
the Applicable Rate is determined based on the Consolidated Leverage Ratio Based
Pricing Grid, the Borrower agrees to pay the Administrative Agent for the
ratable benefit of the Revolving Lenders an unused fee in Dollars (the
“Revolving Unused Fee”) computed at the Unused Fee Rate on the average daily
amount of the Available Commitments during the period for which payment is made.
To the extent applicable, the Revolving Unused Fee shall accrue at all times
during the Revolving Commitment Period (and thereafter so long as Revolving
Obligations shall remain outstanding), including periods during which the
conditions in Section 4.02 may not be met, and shall be payable quarterly in
arrears on the tenth (10th) day following the last day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Revolving Loan Maturity Date (and, if applicable,
thereafter on demand); provided that pursuant to Section 2.15(a)(iii), (i) no
Revolving Unused Fee shall accrue on the Revolving Commitment of a Defaulting
Lender so long as such Revolving Lender shall be a Defaulting Lender and (ii)
any Revolving Unused Fee accrued with respect to the Revolving Commitment of a
Defaulting Lender

58



--------------------------------------------------------------------------------



during the period prior to the time such Revolving Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Revolving Lender shall be a Defaulting Lender. The Administrative Agent
shall distribute the Revolving Unused Fee to the Revolving Lenders pro rata in
accordance with the respective Revolving Commitments of the Revolving Lenders.
(b)    Term Loan Unused Fee. Commencing on the date thirty (30) days after the
Closing Date and during the remainder of the Term Loan Commitment Period, the
Borrower agrees to pay the Administrative Agent for the ratable benefit of the
Term Loan Lenders an unused fee in Dollars (the “Term Loan Unused Fee”) in an
amount equal to (y) 0.25% per annum multiplied by (z) the actual daily amount of
the unused Term Loan Commitments during the period for which payment is made. To
the extent applicable, the Term Loan Unused Fee shall be payable (i) quarterly
in arrears on the tenth (10th) day following the last day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date and (ii) on the last day of the Term Loan Commitment Period;
provided that pursuant to Section 2.15(a)(iii), (i) no Term Loan Unused Fee
shall accrue on the Term Loan Commitment of a Defaulting Lender so long as such
Term Loan Lender shall be a Defaulting Lender and (ii) any Term Loan Unused Fee
accrued with respect to the Term Loan Commitment of a Defaulting Lender during
the period prior to the time such Term Loan Lender became a Defaulting Lender
and unpaid at such time shall not be payable by the Borrower so long as such
Term Loan Lender shall be a Defaulting Lender. The Administrative Agent shall
distribute the Term Loan Unused Fee to the Term Loan Lenders pro rata in
accordance with the respective Term Loan Commitments of the Term Loan Lenders.
(c)    Facility Fee. At any time that the Applicable Rate is determined based on
the Debt Ratings Based Pricing Grid, the Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage, a facility fee in Dollars equal to the facility
fee as determined in the Debt Ratings Based Pricing Grid times the actual daily
amount of the Aggregate Revolving Commitments (or, if the Aggregate Revolving
Commitments have terminated, on the Outstanding Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations), regardless of usage, subject to
adjustment as provided in Section 2.15. The facility fee shall accrue at all
times during the Revolving Commitment Period (and thereafter so long as any
Revolving Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the tenth
(10th) day following the last day of each March, June, September and December,
commencing with the first such date to occur after the Applicable Rate is
determined based on the Debt Ratings Based Pricing Grid, and on the last day of
the Revolving Commitment Period (and, if applicable, thereafter on demand). The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the facility fee as determined in the Debt Ratings
Based Pricing Grid separately for each period during such quarter that such
Applicable Rate was in effect.
(d)    Upfront and Other Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees in Dollars
provided in the Fee Letter.
(e)    Letter of Credit Fees.
(i)    Letter of Credit Fee. In consideration of the L/C Commitment hereunder,
the Borrower agrees to pay, in Dollars, to the Administrative Agent for the
ratable benefit of the Revolving Lenders an annual fee in Dollars (the “Letter
of Credit Fee”) with respect

59



--------------------------------------------------------------------------------



to each Letter of Credit issued hereunder equal to (A) the Applicable Rate per
annum multiplied by (B) the Dollar Equivalent of the average daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letters of Credit) from the date of
issuance to the date of expiration. The Letter of Credit Fee shall be computed
on a quarterly basis in arrears and shall be payable quarterly in arrears on the
tenth (10th) day after the end of each March, June, September and December,
commencing on the first such date to occur after the Closing Date, and on the
Revolving Loan Maturity Date (and, if applicable, thereafter on demand);
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Revolving Commitment Percentage allocable to
such Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account.
(ii)    L/C Issuer Fees. In addition to the Letter of Credit Fee, the Borrower
agrees to pay to the L/C Issuer in Dollars for its own account without sharing
by the other Revolving Lenders (A) with the issuance of each such Letter of
Credit, a fronting fee of one eighth of one percent (0.125%) per annum on the
Dollar Equivalent of the maximum amount available to be drawn under Letters of
Credit issued by it from the date of issuance to the date of expiration, and
(B) upon the issuance, amendment, negotiation, transfer and/or conversion of any
Letters of Credit or any other action or circumstance requiring administrative
action on the part of the L/C Issuer with respect thereto, customary charges of
the L/C Issuer with respect thereto (collectively, the “L/C Issuer Fees”).
(f)    Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees, in Dollars, as provided in the Fee Letter or as
may be otherwise agreed by the Administrative Agent and the Borrower from time
to time.
(g)    Other Fees.
(i)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees, in Dollars, in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees, in Dollars, as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) and Loans denominated in
Canadian Dollars shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360‑day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365‑day year) or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market

60



--------------------------------------------------------------------------------



practice for the computations of interest. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid;
provided, that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.11(a), bear interest for one day. With respect to
all Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Credit Parties or for any other reason related to
the finances of the Credit Parties, any Credit Party or the Lenders determine
that (i) the Consolidated Leverage Ratio as calculated by the Credit Parties as
of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Credit Parties shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States or
any other Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article VIII. The Credit Parties’ obligations under this
paragraph shall survive the termination of the Aggregate Revolving Committed
Amount and the repayment of all other Obligations hereunder.
2.11    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the Lenders to which such payment is owed, at the applicable Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the
date specified herein. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Credit Agreement be made in the United States. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Revolving Commitment Percentage or Term Loan Commitment Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue.

61



--------------------------------------------------------------------------------



(b)    Subject to the definition of “Interest Period” in Section 1.01, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date (or in the case of any Base Rate Loan, prior to 12:00 (Noon)
on the date of such Borrowing) any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
(i)    if the Borrower fails to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Overnight Rate from
time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate from time to time in effect. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights that the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Subsection (c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
(e)    The obligations of the Term Loan Lenders hereunder to make Term Loans and
of the Revolving Lenders hereunder to make Revolving Loans and to fund
participations in Letters of

62



--------------------------------------------------------------------------------



Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation or to make payments pursuant to Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, nor relieve Borrower from any obligations
hereunder to the Lenders which fulfill such obligations and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation or to make its payments pursuant to Section 10.04(c).
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.12    Sharing of Payments.
If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans and
excluding any amounts received by the L/C Issuer and/or Swing Line Lender to
secure the obligations of a Defaulting Lender to fund risk participations
hereunder), any payment (whether voluntary, involuntary, through the exercise of
any right of set‑off, or otherwise, but excluding any payments made to a Lender
in error by the Administrative Agent (which such payments shall be returned by
the Lender to the Administrative Agent immediately upon such Lender’s obtaining
knowledge that such payment was made in error)) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that (i) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (A) the amount of such
paying Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (ii) the provisions of this Section shall not be construed
to apply to (A) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 2.14, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to any
Credit Party or any Subsidiary thereof (as to which the provisions of this

63



--------------------------------------------------------------------------------



Section shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set‑off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Credit
Agreement with respect to the portion of the Revolving Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Revolving Obligations purchased.
2.13    Evidence of Debt.
(a)    The Extension of Credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extension of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. The Borrower shall execute
and deliver to the Administrative Agent a Note for each Lender, requesting a
Note, which Note shall evidence such Lender’s Loans in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.13(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.14    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrower shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to
clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the L/C Committed
Amount then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall provide Cash

64



--------------------------------------------------------------------------------



Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the L/C Committed Amount.
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.06, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Lender (or, as appropriate, its
assignee following compliance with Section 10.07(b))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the continuance of a Default or Event
of Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be

65



--------------------------------------------------------------------------------



restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Lenders, “Required Term Lenders” and Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) or Section 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee

66



--------------------------------------------------------------------------------



that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive fees payable under
Section 2.09(c) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the Outstanding Amount of the Loans
funded by it, and (2) its Revolving Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.
(C)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.
(D)    With respect to any fee payable under Section 2.09(a), Section 2.09(b) or
any Letter of Credit Fee not required to be paid to any Defaulting Lender
pursuant to clause (A), (B) or (C) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Revolving Commitment Percentage to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentage
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. Subject to Section 10.26, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

67



--------------------------------------------------------------------------------



(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Commitment Percentage (without giving effect to Section 2.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.16    Extension of Revolving Loan Maturity Date and/or Term Loan Maturity
Date.
(a)    Requests for Extension. The Borrower may, at its option, on a one-time
basis in the case of each of the Revolving Loan Maturity Date and the Term Loan
Maturity Date, during the term of this Credit Agreement, by notice to the
Administrative Agent (who shall promptly notify the Lenders, as applicable) not
earlier than 90 days and not later than 30 days prior to the Revolving Loan
Maturity Date or Term Loan Maturity Date, as applicable, then in effect (the
date of such notice, the “Extension Request Date”), elect to extend the
Revolving Loan Maturity Date for an additional year from the Revolving Loan
Maturity Date then in effect hereunder and/or the Term Loan Maturity Date for an
additional year from the Term Loan Maturity Date then in effect hereunder, as
applicable.
(b)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Loan Maturity Date or Term Loan Maturity Date, as
applicable, pursuant to this Section shall not be effective unless:
(i)    no Default exists on the date of the request, date of such extension and
after giving effect thereto;
(ii)    the representations and warranties of the Credit Parties contained in
this Credit Agreement and the other Credit Documents are true and correct in all
material respects on such request date and on and as of the date of such
extension of the Revolving Loan Maturity Date or Term Loan Maturity Date, as
applicable, (except to the extent that any such representation and warranty is
qualified by materiality or reference to a Material Adverse Effect, in which
case such representation and warranty shall be true and correct in all
respects), other than those representations and warranties which specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date (except to the extent that any such
representation and warranty is qualified by materiality or reference to a
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects as of such earlier date); provided, for
purposes of this Section 2.16, the representations and warranties contained in
Subsections (a) and (b) of Section 5.01 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01;

68



--------------------------------------------------------------------------------



(iii)    the Administrative Agent shall have received a Compliance Certificate
signed by a Responsible Officer of the Borrower (which shall include, without
limitation, calculation of the financial covenants) certifying that the Credit
Parties are in compliance on a Pro Forma Basis (as of the date of such extension
of the Revolving Loan Maturity Date or the Term Loan Maturity Date, as
applicable) with each financial covenant contained in Section 6.12;
(iv)    with respect to an extension of the Revolving Loan Maturity Date, the
Administrative Agent shall have received, for the benefit of the extending
Lenders (to be allocated on a pro rata basis after giving effect to the
Revolving Commitments of each such extending Lender after giving effect to such
extension) from the Borrower an extension fee in aggregate amount equal to 0.15%
of the Aggregate Revolving Commitments immediately after giving effect to each
extension; and
(v)    with respect to an extension of the Term Loan Maturity Date, the
Administrative Agent shall have received, for the benefit of the extending
Lenders (to be allocated on a pro rata basis after giving effect to the
outstanding Term Loans of each such extending Lender after giving effect to such
extension) from the Borrower an extension fee in aggregate amount equal to 0.15%
of the outstanding Term Loans immediately after giving effect to each extension.
(c)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 and Section 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Credit Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of a Credit Party or the Administrative
Agent, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.
(ii)    If any Credit Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding Taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions

69



--------------------------------------------------------------------------------



(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)    If any Credit Party or the Administrative Agent shall be required by
any applicable Laws other than the Internal Revenue Code to withhold or deduct
any Taxes from any payment, then (A) such Credit Party or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of Subsection (a) above, Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (y) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(d) relating to the maintenance of a Participant
Register and (z) the

70



--------------------------------------------------------------------------------



Administrative Agent and the Credit Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Credit Party in connection with
any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies

71



--------------------------------------------------------------------------------



as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

72



--------------------------------------------------------------------------------



(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Credit Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

73



--------------------------------------------------------------------------------



3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans in the
affected currency or currencies or, in the case of Eurodollar Loans in Dollars,
to convert Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurodollar
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender at its option may make any Extension of Credit
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Extension of Credit; provided that any exercise of such option shall not
affect the obligation of the Credit Parties to repay such Extension of Credit in
accordance with the terms of this Credit Agreement.
3.03    Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurodollar Loan, (b)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans in the affected currency or currencies shall be suspended, and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may

74



--------------------------------------------------------------------------------



revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans in the affected currency or currencies or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate,
other than as set forth below) or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
Subsection (a) or (b) of this Section and delivered to

75



--------------------------------------------------------------------------------



the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Additional Reserve Requirements. The Borrower shall pay to the
Administrative Agent for the account of each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits (currently known as
“Eurodollar liabilities”), additional interest on the unpaid principal amount of
each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 10 days prior to the relevant
each date on which interest is payable on such Loan, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

76



--------------------------------------------------------------------------------



(d)    any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.16;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.16.
3.07    Survival.
All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Administrative Agent.



77



--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDIT
4.01    Conditions to Effectiveness of Credit Agreement.
The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction of each of the following conditions in all
material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders.
(a)    Credit Documents, Organization Documents, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:
(i)    executed counterparts of this Credit Agreement and the other Credit
Documents;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    copies of the Organization Documents of each Credit Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary, assistant
secretary or executive vice president of such Credit Party to be true and
correct as of the Closing Date;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other
Credit Documents to which such Credit Party is a party; and
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in the jurisdiction of their incorporation or organization.
(b)    Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent a legal opinion of (i) Cox, Castle &
Nicholson LLP, special New York and Delaware counsel for the Credit Parties and
(ii) special local counsel for the Credit Parties for the state of Maryland, in
each case addressed to the Administrative Agent and the Lenders.
(c)    Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in a form reasonably satisfactory to the Administrative
Agent, stating that (i) each Credit Party is in compliance in all material
respects with all existing financial obligations (whether pursuant to the terms
and conditions of this Credit Agreement or otherwise), (ii) all governmental,
stockholder and third party consents and approvals, if any, with respect to the
Credit Documents and the transactions

78



--------------------------------------------------------------------------------



contemplated thereby have been obtained, (iii) no action, suit, investigation or
proceeding is pending, or to the knowledge of the Credit Parties threatened, in
any court or before any arbitrator or governmental instrumentality that purports
to affect any Consolidated Party or any transaction contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could have a
Material Adverse Effect, (iv) immediately prior to and following the
transactions contemplated herein, each of the Credit Parties shall be Solvent,
and (v) immediately after the execution of this Credit Agreement and the other
Credit Documents, (A) no Default or Event of Default exists and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects (except to the extent
that any representation and warranty is qualified by materiality, in which case
such representation and warranty shall be true and correct in all respects),
other than those representations and warranties which expressly relate to an
earlier date, in which case, they were true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality, in which case such representation and warranty was true and correct
in all respects) as of such earlier date.
(d)    Unencumbered Property Certificate. The Administrative Agent shall have
received an Unencumbered Property Certificate as of the Closing Date,
substantially in the form of Exhibit C, duly completed and executed by a
Responsible Officer of the Borrower.


(e)    Financial Statements. Receipt by the Administrative Agent and the Lenders
of (i) pro forma projections of financial statements (balance sheet, income and
cash flows) for each of the fiscal years of the Consolidated Parties through
December 31, 2017 and (ii) such other information relating to the Consolidated
Parties as the Administrative Agent may reasonably require in connection with
the structuring and syndication of credit facilities of the type described
herein.
(f)    Compliance Certificate. The Administrative Agent shall have received a
Compliance Certificate, substantially in the form of Exhibit D, as of the
Closing Date, signed by a Responsible Officer of the Borrower and including (i)
pro forma calculations for the current fiscal quarter based on the amounts set
forth in the most recently delivered financial statements and taking into
account any Extension of Credit made or requested hereunder as of such date and
(ii) pro forma calculations of all financial covenants contained herein for each
of the following four (4) fiscal quarters (based on the projections set forth in
the materials delivered pursuant to clause (e) of this Section 4.01).
(g)    Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of (i)
any applicable Law or (ii) any agreement, document or instrument to which any
Credit Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Credit Party to fulfill its respective obligations under
the Credit Documents to which it is a party.



79



--------------------------------------------------------------------------------



(h)    Material Adverse Effect. No event or condition or series of events or
conditions in the aggregate has occurred that has had or could reasonably be
expected to have, a Material Adverse Effect.
(i)    Fees and Expenses. Payment by the Credit Parties to the Administrative
Agent of all fees and expenses relating to the preparation, execution and
delivery of this Credit Agreement and the other Credit Documents which are due
and payable on the Closing Date, including, without limitation, payment to the
Administrative Agent of the fees set forth in the Fee Letter.
(j)    Repayment of Existing Credit Agreement. All obligations owing under the
Existing Credit Agreement shall be repaid in full and all commitments thereunder
shall be terminated simultaneously with the effectiveness of this Agreement.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to All Extensions of Credit.
The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of each of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:
(a)    The Administrative Agent shall receive the applicable Request for
Extension of Credit and the conditions set forth in Section 4.01 for the initial
Extension of Credit shall have been met as of the Closing Date;
(b)    No Default shall have occurred and be continuing immediately before the
making of such Extension of Credit and no Default would exist immediately
thereafter;
(c)    The representations and warranties of the Credit Parties made in or
pursuant to this Agreement and the other Credit Documents shall be true in all
material respects (except to the extent that any representation and warranty is
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects) as of the date of such Extension of Credit,
other than those representations and warranties which expressly relate to an
earlier date, in which case, they were true and correct in all material respects
(except to the extent that any representation and warranty is qualified by
materiality, in which case such representation and warranty shall be true and
correct in all respects) as of such earlier date;
(d)    (i) Immediately following the making of such Extension of Credit the
Outstanding Amount of the Revolving Obligations shall not exceed the Aggregate
Revolving Committed Amount and (ii) with respect to Term Loans, the amount of
such requested Extension of Credit shall not exceed the aggregate available Term
Loan Commitments; and
(e)    In the case of an Extension of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the

80



--------------------------------------------------------------------------------



Administrative Agent, the Required Revolving Lenders (in the case of any
Revolving Loans to be denominated in an Alternative Currency), the Required Term
Lenders (in the case of any Term Loans to be denominated in an Alternative
Currency) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency) would make it impracticable for such
Extension of Credit to be denominated in the relevant Alternative Currency.
The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Credit Parties on the date thereof as to the
facts specified in clauses (b), (c), and (d) of this Section.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Credit Parties represent and warrant, as applicable, to the Administrative
Agent and the Lenders that:
5.01    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Consolidated Parties as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Consolidated Parties as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)    During the period from December 31, 2014 to and including the Closing
Date, there has been no sale, transfer or other disposition by any Consolidated
Party of any material part of the business or Property of the Consolidated
Parties, taken as a whole, and no purchase or other acquisition by any of them
of any business or property (including any Capital Stock of any other Person)
material in relation to the consolidated financial condition of the Consolidated
Parties, taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.
(c)    The financial statements delivered pursuant to Section 6.01 have been
prepared in accordance with GAAP (except as may otherwise be permitted under
Section 6.01) and present fairly (on the basis disclosed in the footnotes to
such financial statements) in all material respects the consolidated financial
condition, results of operations and cash flows of the Consolidated Parties as
of such date and for such periods.
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.02    Corporate Existence and Power.
Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents

81



--------------------------------------------------------------------------------



and approvals required to carry on its business as now conducted and is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification.
5.03    Corporate and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law (including Regulation U or Regulation X).
5.04    Binding Effect.
This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
5.05    Litigation.
There are no judgments, orders, writs or decrees outstanding against any Credit
Party or against any of its properties or revenues nor, to the best of such
Credit Party’s knowledge, is there now pending or, threatened at law, in equity,
in arbitration or before any Governmental Authority, any actions, suits,
proceedings, claims or disputes by or against any Credit Party or any of its
properties or revenues that (a) purport to affect or pertain to this Credit
Agreement or any other Credit Document, or any of the transactions contemplated
hereby or (b) either individually or in the aggregate, can reasonably be
expected to be determined adversely, and if so determined to have a Material
Adverse Effect.
5.06    Compliance with ERISA.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Consolidated Parties and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Internal
Revenue Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Plan.
(b)    There are no pending or threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. No Consolidated Party nor any ERISA Affiliate or any other Person has
engaged in any prohibited transaction or violation of the fiduciary

82



--------------------------------------------------------------------------------



responsibility rules under ERISA or the Internal Revenue Code with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; (iii) no Consolidated Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no
Consolidated Party nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v) no
Consolidated Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.
5.07    Environmental Matters.
Except as could not reasonably be expected to have a Material Adverse Effect:
(a)    Each of the facilities and real properties owned, leased or operated by
any Credit Party or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws in all
material respects and there is no violation, in any material respect, of any
Environmental Law with respect to the Facilities or the businesses operated by
any Credit Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that are likely
to give rise to liability under any applicable Environmental Laws.
(b)    None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, applicable Environmental Laws.
(c)    No Credit Party nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.
(d)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or threatened, under any Environmental Law to which any Credit Party or
any Subsidiary is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Credit Party, any Subsidiary, the
Facilities or the Businesses.
(f)    There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Credit Party or any Subsidiary in
connection with the Facilities or otherwise in connection with the

83



--------------------------------------------------------------------------------



Businesses, in violation of or in amounts or in a manner that is likely to give
rise to liability under any applicable Environmental Laws.
5.08    Margin Regulations; Investment Company Act.
(a)    No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock and no part of the Letters of Credit or
proceeds of the Loans will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin stock.
(b)    None of the Credit Parties are (i) required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) subject to
regulation under any other Law which limits its ability to incur the
Obligations.
5.09    Compliance with Laws.
Each of the Borrower, the Parent and its Subsidiaries is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.10    Ownership of Property; Liens.
Each of the Borrower, the Parent and its Subsidiaries have good record and
marketable title in fee simple to, or valid leasehold interests in, all
applicable Real Property Assets, except for Permitted Liens and such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Set forth on Schedule 5.10 is a list of all
Unencumbered Properties, as such schedule may be updated from time to time
pursuant to Section 6.02. The Property of the Parent and its Subsidiaries is
subject to no Liens, other than Permitted Liens.
5.11    Corporate Structure; Capital Stock, Etc.
Set forth on Schedule 5.11 is a complete and accurate list of each Credit Party
and each Subsidiary of any Credit Party as of the Closing Date, together with
(a) jurisdiction of organization, (b) number of shares of each class of Capital
Stock outstanding, (c) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Credit Party or any Subsidiary and
(d) U.S. taxpayer identification number. Subject to Section 7.03, the Parent has
no equity Investments in any other Person other than those specifically
disclosed on Schedule 5.11, as such schedule may be updated from time to time
pursuant to Section 6.02. The outstanding Capital Stock owned by any Credit
Party are validly issued, fully paid and non‑assessable and free of any Liens,
warrants, options and rights of others of any kind whatsoever.
5.12    Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the any Consolidated Party as of the Closing Date and no
Consolidated Party (a) has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the five (5) years prior to the Closing
Date or (b) to the knowledge of the Responsible Officers of the Borrower, as of
the Closing Date there is not any potential or pending strike, walkout or work
stoppage.

84



--------------------------------------------------------------------------------



5.13    No Default.
Neither the Parent nor any of its Subsidiaries (including the Borrower) is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.14    Solvency.
Immediately before and after giving pro forma effect to this Agreement, (a) the
Borrower is Solvent and (b) the other Credit Parties are Solvent on a
consolidated basis.
5.15    Taxes.
The Parent, the Borrower and Subsidiary have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP. To the knowledge of the
Responsible Officers of the Borrower, there is no proposed tax assessment
against any Credit Party that would, if made, have a Material Adverse Effect.
5.16    REIT Status.
The Parent is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code.
5.17    Insurance.
The Real Property Assets of the Parent and its Subsidiaries are insured, to
Borrower’s knowledge, with financially sound and reputable insurance companies
not Affiliates of any Consolidated Party, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Parent
or the applicable Subsidiary operates.
5.18    Intellectual Property; Licenses, Etc.
The Parent, Borrower and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Credit Parties, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Parent, Borrower or any
Subsidiary infringes upon any rights held by any other Person except where such
infringement could not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Credit Party, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.



85



--------------------------------------------------------------------------------



5.19    Governmental Approvals; Other Consents.
No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Credit Parties of this Credit Agreement or any
other Credit Document (except for those that have already been obtained or
made).
5.20    Disclosure.
Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To each Credit Party’s knowledge, no report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, each Credit Party
represents only that, to each Credit Party’s knowledge, such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, with the understanding that certain of such information is prepared or
provided by each Credit Party based upon information and assumptions provided to
such Credit Parties by Tenants of such Credit Parties.
5.21    OFAC.
No Credit Party, nor any of their Subsidiaries, nor, to the knowledge of any
Credit Party and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar lit enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
5.22    Anti-Corruption Laws.
Each Credit Party and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
5.23    EEA Financial Institution.
None of the Credit Parties is an EEA Financial Institution.


ARTICLE VI
AFFIRMATIVE COVENANTS
Each Credit Party hereby covenants and agrees that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full and the Revolving Commitments and Term Loan Commitments hereunder shall
have terminated:

86



--------------------------------------------------------------------------------



6.01    Financial Statements.
The Credit Parties shall deliver to the Administrative Agent (and the
Administrative Agent shall disseminate such information pursuant to the terms of
Section 6.02 hereof), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Parent, a consolidated balance sheet of the
Consolidated Parties as of the end of such fiscal year, and the related
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young or any independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Parent, a consolidated balance sheet of the Consolidated Parties as of the
end of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Parent’s fiscal
year then ended, and the related consolidated statements of changes in
stockholders’ equity, and cash flows for the portion of the Parent’s fiscal year
then ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, stockholders’ equity and cash flows
of the Consolidated Parties in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
6.02    Certificates; Other Information.
The Credit Parties shall deliver to the Administrative Agent (and the
Administrative Agent shall disseminate such information pursuant to the terms of
this Section 6.02), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower; which shall include, without limitation,
calculation of the financial covenants set forth in Section 6.12 and an update
of Schedules 5.10 and 5.11, if applicable;
(b)    within forty five (45) days after the end of each fiscal quarter, an
Unencumbered Property Certificate calculated as of the end of the immediately
prior fiscal quarter, duly completed and executed by a Responsible Officer of
the Borrower; provided, however, the Borrower may, at its option, provide an
updated Unencumbered Property Certificate more frequently than quarterly;
(c)    within (i) forty-five (45) days after the end of each fiscal year of the
Parent, beginning with the fiscal year ending December 31, 2015, an annual
operating forecast of the Consolidated Parties and (ii) within one hundred five
(105) days after the end of each fiscal year of the Parent, beginning with the
fiscal year ending December 31, 2015 pro forma financial statements for the then

87



--------------------------------------------------------------------------------



current fiscal year and updated versions of the pro forma financial projections
delivered in connection with Section 4.01(e) hereof;
(d)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports submitted to the board of directors by the independent
accountants of the Consolidated Parties (or the audit committee of the board of
directors of the Parent) in respect of the Borrower (and, to the extent any such
reports are prepared separately for any one or more of the Credit Parties) by
independent accountants in connection with the accounts or books of the Borrower
(or such Credit Party) or any audit of the Borrower (or such Credit Party));
(e)    promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other material report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Parent in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;
(f)    promptly upon receipt thereof, a copy of any other material report or
“management letter” or recommendations submitted by independent accountants to
the Parent in connection with any annual, interim or special audit of the books
of the Parent;
(g)    promptly upon any Responsible Officer of the Borrower becoming aware
thereof, notice of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect and (iii) any other Default or Event of
Default;
(h)    within ten (10) days upon any Responsible Officer of the Borrower
becoming aware thereof, material reports detailing income or expenses of any
assets directly owned or operated, or which will be included on the balance
sheet for purposes of FIN 46, other than as previously disclosed in the Parent’s
Form 10-K, 10-Q or any other publicly available information;
(i)    of any announcement by Moody’s, S&P and/or Fitch of any change or
possible change in a Debt Rating; and
(j)    promptly, such additional information regarding the business, financial
or corporate affairs of the Credit Parties, or compliance with the terms of the
Credit Documents, as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 or
(i) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted by
the Administrative Agent (on the Borrower’s behalf) on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third‑party website or whether
sponsored by the Administrative Agent); provided, that: the Borrower shall
deliver paper copies of such

88



--------------------------------------------------------------------------------



documents to the Administrative Agent or any Lender (through the Administrative
Agent) that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender (through the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower or the other Credit Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Credit Parties hereby acknowledge that (x) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Credit Parties hereunder (collectively, the “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (y) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Credit Parties or its securities) (each, a
“Public Lender”). The Credit Parties hereby further agree that (ww) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof (xx) by marking
Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Credit
Parties or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 10.08); (yy) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public;” and
(zz) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not marked as “Public.”
6.03    Preservation of Existence and Franchises.
Each Credit Party shall, and shall cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its legal
existence, rights, franchises and authority. Each Credit Party shall remain
qualified and in good standing in each jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.
6.04    Books and Records.
Each Credit Party shall, and shall cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.
6.05    Compliance with Law.
Each Credit Party shall, and shall cause each of its Subsidiaries, to comply
with all Laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and all of its real
and personal property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.06    Payment of Taxes and Other Indebtedness.
Each Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes),

89



--------------------------------------------------------------------------------



assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties, before they shall become
delinquent, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Credit Party or such Subsidiary or a bond against
same has been posted by such Credit Party or such Subsidiary in accordance with
applicable law, (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien (other than a Permitted
Lien) upon any of its properties, and (c) except as prohibited hereunder, all of
its other Indebtedness as it shall become due.
6.07    Insurance.
Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
(or caused to be maintained) with financially sound and reputable insurance
companies not Affiliates of the Parent, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons. Each Credit Party shall, and shall cause each of its Subsidiaries to,
provide prompt notice to the Administrative Agent following such Credit Party’s
receipt from the relevant insurer of any notice of termination, lapse or
cancellation of such insurance unless such Credit Party obtains insurance from
another carrier that would satisfy the requirements hereof prior to the
effective date of such termination, lapse or cancellation.
6.08    Maintenance of Property.
Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect (or caused to be maintained, preserved and protected) all
of its Unencumbered Properties and all other material property and equipment
necessary in the operation of its business in good working order and condition,
in each case, in a manner consistent with how such Person maintained its
Unencumbered Properties and other material property on the Closing Date,
ordinary wear and tear excepted.
6.09    Performance of Obligations.
The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except (a) where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same or bond against same in accordance
with applicable law or (b) the failure to pay or discharge such obligations and
liabilities could not reasonably be expected to have a Material Adverse Effect.
6.10    Visits and Inspections.
Subject to the rights of Tenants, each Credit Party shall, and shall cause each
of its Subsidiaries to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time, and, if no Event of Default shall have
occurred and be continuing, after reasonable prior notice but not more than
twice annually and only during normal business hours, to: (a) visit and inspect
any of its Real Property Assets to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower or the Credit Parties, as applicable,
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of the
Borrower or any other Credit Party with its accountants.

90



--------------------------------------------------------------------------------



6.11    Use of Proceeds/Purpose of Loans and Letters of Credit.
The Borrower shall use the proceeds of all Loans and use Letters of Credit only
for the purpose of refinancing existing indebtedness and to finance general
corporate working capital (including asset acquisitions, and acquiring or
improving, directly or indirectly, income producing Healthcare Facilities and
Investments in accordance with Section 7.03), capital expenditures or other
corporate purposes of the Borrower and the other Credit Parties (to the extent
not inconsistent with the Credit Parties’ covenants and obligations under this
Credit Agreement and the other Credit Documents).
6.12    Financial Covenants.
(a)    Consolidated Leverage Ratio. The Credit Parties shall cause the
Consolidated Leverage Ratio, as of the end of any fiscal quarter, to be equal to
or less than sixty percent (60%).
(b)    Consolidated Secured Leverage Ratio. The Credit Parties shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
equal to or less than thirty‑five percent (35%).
(c)    Consolidated Tangible Net Worth. The Credit Parties shall cause the
Consolidated Tangible Net Worth at all times to be equal to or greater than the
sum of (i) $1,044,735,00 plus (ii) an amount equal to seventy-five percent (75%)
of the net cash proceeds received by the Consolidated Parties from Equity
Transactions subsequent to the Closing Date.
(d)    Consolidated Fixed Charge Coverage Ratio. The Credit Parties shall cause
the Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal
quarter, to be equal to or greater than the ratio set forth opposite the
applicable quarter:
Fiscal Quarter Ending


Consolidated Fixed Charge Coverage Ratio


December 31, 2015
1.50 to 1.0
March 31, 2016
1.50 to 1.0
June 30, 2016 and thereafter
1.75 to 1.0

(e)    Unencumbered Indebtedness Yield. The Credit Parties shall cause the
Unencumbered Indebtedness Yield at all times to be equal to or greater than
12.0%.
(f)    Consolidated Unencumbered Leverage Ratio. The Credit Parties shall cause
the Consolidated Unencumbered Leverage Ratio, as of the end of any fiscal
quarter, to be equal to or less than sixty percent (60%).
(g)    Consolidated Unencumbered Interest Coverage Ratio. The Credit Parties
shall cause the Consolidated Unencumbered Interest Coverage Ratio, as of the end
of any fiscal quarter, to be equal to or greater than 2.00 to 1.00.
(h)    Secured Recourse Indebtedness. The outstanding amount of Secured Recourse
Indebtedness at any time shall be equal to or less than ten percent (10%) of
Consolidated Total Asset Value.

91



--------------------------------------------------------------------------------



6.13    Environmental Matters; Preparation of Environmental Reports.
The Credit Parties will, and will cause each Subsidiary to, comply in all
material respects with all Environmental Laws in respect of its Real Property
Assets.
6.14    REIT Status.
The Credit Parties will, and will cause each Subsidiary to, operate its business
at all times so as to satisfy all requirements necessary to qualify and maintain
the Parent’s qualification as a real estate investment trust under Sections 856
through 860 of the Internal Revenue Code. The Parent will maintain adequate
records so as to comply in all material respects with all record‑keeping
requirements relating to its qualification as a real estate investment trust as
required by the Internal Revenue Code and applicable regulations of the
Department of the Treasury promulgated thereunder and will properly prepare and
timely file with the IRS all returns and reports required thereby.
6.15    Additional Guarantors; Release of Guarantors.
(a)    Additional Guarantors. Upon the acquisition, incorporation or other
creation of any direct or indirect Domestic Subsidiary of the Parent which owns
an Unencumbered Property included in the Unencumbered Property Pool or would
otherwise qualify as a Subsidiary Guarantor (including, but not limited to,
being deemed a Subsidiary Guarantor pursuant to the definition of “Subsidiary
Guarantor” hereunder), the Credit Parties shall (i) cause such Subsidiary to
become a Subsidiary Guarantor hereunder through the execution and delivery to
the Administrative Agent of a Subsidiary Guarantor Joinder Agreement on or
before the earlier of (A) the date on which an Eligible Unencumbered Property
owned by such Subsidiary is included in any calculation (pro forma or otherwise)
of the Consolidated Unencumbered Total Asset Value and (B) the deadline for the
delivery of the next Compliance Certificate pursuant to Section 6.02(a)) and
(ii) cause such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
(b)    Release of Guarantors. Notwithstanding the requirements set forth in
clause (a) of this Section 6.15:
(i)     in the event that (i) the Borrower or the Parent has received at least
two (2) Investment Grade Ratings and (ii) the Borrower requests that the
Subsidiary Guarantors be released from the Credit Documents, then the Subsidiary
Guarantors shall be automatically released from the Credit Documents (the
“Release”), provided that such Subsidiary Guarantors are also released from any
guarantees of other then existing senior notes and other senior unsecured
indebtedness of the Borrower or Parent. In such an event, the Borrower will
notify the Administrative Agent that, pursuant to this Section 6.15(b), such
Person shall be released and, in accordance with Section 9.11, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties such documentation as is reasonably necessary to evidence the Release;
or

92



--------------------------------------------------------------------------------



(ii)    to the extent the Borrower provides a written request to the
Administrative Agent that a Subsidiary Guarantor be released from its Guaranties
pursuant to the Credit Documents in conjunction with the simultaneous or
substantially simultaneous qualification of such Subsidiary Guarantor as an
Excluded Subsidiary or pursuant to a disposition permitted by Section 7.05,
then, following the Administrative Agent’s receipt of such notice (and so long
as no Default or Event of Default shall have occurred and be continuing on the
date of the Administrative Agent’s receipt of such notice or as a result of the
release of such Subsidiary Guarantor), such Subsidiary Guarantor shall be
automatically released from its respective Guaranties pursuant to the Credit
Documents (it being understood and agreed that no Subsidiary Guarantor that owns
an Unencumbered Property shall be released unless such Unencumbered Property is
first withdrawn from the Unencumbered Property Pool in accordance with Section
6.16(b).


Notwithstanding the foregoing, (A) the Obligations shall remain a senior
unsecured obligation, pari passu with all other senior unsecured Indebtedness of
the Borrower and the Parent and (B) to the extent that following any such
Release an otherwise released or to be released Subsidiary Guarantor is
obligated in respect of outstanding recourse Indebtedness, any Real Property
Assets of such Subsidiary Guarantor shall not be deemed an Eligible Unencumbered
Property for purposes of this Credit Agreement.
6.16    Addition or Withdrawal of Unencumbered Properties.
(a)    Addition of Unencumbered Properties. The Borrower may add Real Property
Assets that meet the Unencumbered Property Pool Criteria to the Unencumbered
Property Pool so long as the Borrower shall have delivered to Administrative
Agent an Unencumbered Property Certificate reflecting the addition of the
subject Real Property Asset as an Unencumbered Property.
(b)    Withdrawal of Unencumbered Properties. The Borrower may withdraw Real
Property Assets from the Unencumbered Property Pool without the consent of the
Administrative Agent so long as: (i) no Default or Event of Default has occurred
and is continuing or would occur from such withdrawal, (ii) the Borrower shall
have given notice thereof to the Administrative Agent, together with a written
request to release the owner of the subject Unencumbered Property, where
appropriate, in accordance with the provisions hereof (it being agreed that the
owner of the subject Unencumbered Property will be released unless it is a
Material Subsidiary after giving effect to such release), (iii) the
Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Borrower certifying and demonstrating that (A) on a Pro Forma
Basis, after giving effect to such withdrawal, the Credit Parties would be in
compliance with all financial covenants contained in Section 6.12,
(B) immediately prior to the withdrawal and immediately thereafter, all
representations and warranties made by the Credit Parties in the Article V and
each other Credit Document are true and correct in all material respects (except
to the extent any such representation and warranty is qualified by materiality
or reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, correct and complete in all respects) on of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall have been true
and correct as of such earlier date), and (iv) the Borrower shall have delivered
to Administrative Agent an Unencumbered Property Certificate reflecting the
withdrawal of the subject Real Property Asset as an Unencumbered Property.



93



--------------------------------------------------------------------------------



Notwithstanding the foregoing, after giving effect to any such withdrawal, the
Consolidated Unencumbered Total Asset Value of the Unencumbered Properties
remaining in the Unencumbered Property Pool shall not be less than $200,000,000.
6.17    Compliance With Material Contracts.
Each Credit Party shall, and shall cause each of its Subsidiaries to, perform
and observe all the material terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon the reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party is entitled to make under such Material Contract.
6.18    [Reserved].
6.19    Further Assurances.
Each Credit Party shall, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Credit Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Credit Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent the rights granted or now or hereafter intended to be granted to the
Administrative Agent under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party.
ARTICLE VII
NEGATIVE COVENANTS
Each Credit Party hereby covenants and agrees that until the Obligations,
together with interest, fees and other obligations hereunder, have been paid in
full and the Revolving Commitments and Term Loan Commitments hereunder shall
have terminated:
7.01    Liens.
No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:
(a)    Liens pursuant to any Credit Document;
(b)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies (including pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation) not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the

94



--------------------------------------------------------------------------------



books of the applicable Person in accordance with GAAP or bonds are posted in
accordance with applicable law;
(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided, that such Liens secure only amounts not overdue for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;
(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness not otherwise permitted pursuant to Section 7.02),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(e)    zoning restrictions, easements, rights-of-way, restrictions, restrictive
covenants, use restrictions, radius restrictions, options to purchase at fair
market value, rights of first refusal or first offer, encroachments,
protrusions, sets of facts that an accurate and up to date survey would show and
other similar encumbrances affecting real property which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
provided, however, any zoning or other restrictions (including, without
limitation, restrictive covenants) that limit the use of the applicable real
property to a Healthcare Facility shall by definition not be a violation of this
Section 7.01(e);
(f)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.01(h);
(g)    leases or subleases (and the rights of the tenants thereunder) granted to
others not interfering in any material respect with the business of any Credit
Party or any Subsidiary;
(h)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(i)    Liens in existence as of the Closing Date as set forth on Schedule 7.01
and any renewals or extensions thereof; provided, that the property covered
thereby is not materially changed; and
(j)    other Liens incurred in connection with Indebtedness as long as, after
giving effect thereto, the Credit Parties are in compliance with the financial
covenants in Section 6.12, on a Pro Forma Basis as if such Lien had been
incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of September 30, 2015); provided, that
the Credit Parties may not grant a mortgage, deed of trust, lien, pledge
encumbrance or any other security interest, in each ease, to secure Indebtedness
with respect to any Unencumbered Property except in favor of teh Lenders.
    



95



--------------------------------------------------------------------------------



7.02    Indebtedness.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Credit Documents;
(b)    Indebtedness in connection with intercompany Investments permitted under
Section 7.03;
(c)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”; and (ii) such Swap Contract does not contain any provision
exonerating the non‑defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
(d)    without duplication, guarantees by a Credit Party or any Subsidiary in
respect of any Indebtedness otherwise permitted hereunder;
(e)    Indebtedness set forth in Schedule 7.02 (and renewals, refinancing and
extensions thereof); provided, that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilized thereunder (for purposes of
clarity, it is understood that Indebtedness on Schedule 7.02 is included in
calculating the financial covenants in Section 6.12); and
(f)    other Indebtedness (including any portion of any renewal, financing, or
extension of Indebtedness set forth in Schedule 7.02 to the extent such portion
does not meet the criteria set for the in the proviso of clause (e) above)
provided, (i) after giving effect thereto, the Credit Parties are in compliance
with the financial covenants in Section 6.12, on a Pro Forma Basis as if such
Indebtedness had been incurred as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of
September 30, 2015) and (ii) the aggregate outstanding amount of Secured
Recourse Indebtedness shall not at any time exceed an amount equal to ten
percent (10%) of Consolidated Total Asset Value thereafter.
7.03    Investments.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:
(a)    Investments held in the form of cash or Cash Equivalents;
(b)    Investments in any Person that is a Credit Party prior to giving effect
to such Investment;

96



--------------------------------------------------------------------------------



(c)    Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;
(d)    Investments consisting of (i) extensions of credit in the nature of the
performance of bids, (ii) accounts receivable or notes receivable arising from
the grant of trade contracts and leases (other than credit) in the ordinary
course of business, and (iii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.02;
(f)    Investments existing as of the Closing Date and set forth in
Schedule 7.03; and
(g)    Investments in or related to income producing Healthcare Facilities,
including the operating assets of Trilogy Investors, LLC, and Investments as
described in Section 6.11 (including, without limitation, the purchase of
Capital Stock and other Investments of the type set forth in subclauses (i)-(v)
of the proviso of this clause (g)); provided, however, that after giving effect
to any such Investments, (i) the aggregate amount of Investments consisting of
unimproved land holdings (exclusive of unimproved land holdings acquired in
connection with the acquisition of Healthcare Facilities and located adjacent to
such Healthcare Facilities) shall not, at any time, exceed 5% of Consolidated
Total Asset Value, (ii) the aggregate amount of Investments consisting of direct
or indirect interests in mortgage loans and mezzanine loans, and notes
receivables shall not, at any time, exceed 15% of Consolidated Total Asset
Value, (iii) the aggregate amount of Investments consisting of construction in
progress shall not, at any time, exceed 10% of Consolidated Total Asset Value,
(iv) the aggregate amount of Investments in Unconsolidated Affiliates shall not,
at any time, exceed 10% of Consolidated Total Asset Value and (v) the aggregate
amount of Investments in Real Property Assets that are not Healthcare Facilities
shall not, at any time, exceed 15% of Consolidated Total Asset Value; provided,
further, that the aggregate amount of all Investments made pursuant to clauses
(i), (ii), (iii), (iv) and (v) above shall not, at any time, exceed 25% of
Consolidated Total Asset Value. Determinations of whether an Investment is
permitted will be made after giving effect to the subject Investment.
7.04    Fundamental Changes.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person;
provided, that, notwithstanding the foregoing provisions of this Section 7.04:
(a)    the Parent may merge or consolidate with any of its Subsidiaries (other
than the Borrower) provided that the Parent is the continuing or surviving
Person;
(b)    any Consolidated Subsidiary may merge or consolidate with any other
Consolidated Subsidiary; provided, that if (i) the Borrower is a party to such
transaction, the Borrower shall be the continuing or surviving person, (ii) if a
Subsidiary Guarantor is party to such transaction (but not the Borrower), such
Subsidiary Guarantor shall be the continuing or surviving Person and (iii) if
the Borrower and a Subsidiary Guarantor are each a party to such transaction,
the Borrower shall be the continuing or surviving person;
(c)    any Subsidiary Guarantor may be merged or consolidated with or into any
other Subsidiary Guarantor; and

97



--------------------------------------------------------------------------------



(d)    any Subsidiary that is not a Subsidiary Guarantor may dissolve, liquidate
or wind up its affairs at any time; provided, that such dissolution, liquidation
or winding up, as applicable, could not reasonably be expected to have a
Material Adverse Effect.
7.05    Dispositions.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:
(a)    Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or Property not covered under clause (a) above
to the extent that (i) such Property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement Property.
(d)    Dispositions of Property by any Subsidiary to a Credit Party or to a
Wholly Owned Subsidiary; provided, that if the transferor of such property is a
Credit Party, the transferee thereof must be a Credit Party;
(e)    Dispositions permitted by Section 7.04;
(f)    Dispositions by the Credit Parties and the Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default or Event of Default exists and is continuing (that would
not be cured by such Disposition) or would result from such Disposition and (ii)
after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.12, on a Pro Forma Basis as if such Disposition
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01;
(g)    real estate leases entered into in the ordinary course of business; and
(h)    Dispositions of an Unencumbered Property so long as Borrower complies
with the provisions of Section 6.16.
Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) or clause (h) shall be for fair market value.
7.06    Change in Nature of Business.
No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Parent and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.
7.07    Transactions with Affiliates and Insiders.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Parent, whether or not in the ordinary

98



--------------------------------------------------------------------------------



course of business, other than on fair and reasonable terms substantially as
favorable to such Credit Party or Subsidiary as would be obtainable by such
Credit Party or Subsidiary at the time in a comparable arm’s length transaction
with a Person other than a director, officer or Affiliate; provided, that the
foregoing restriction shall not apply to transactions between or among the
Credit Parties.
7.08    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.
No Credit Party shall directly or indirectly:
(a)    Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders;
(b)    Make any material change in (i) accounting policies or reporting
practices, except as required by GAAP, FASB, the SEC or any other regulatory
body, or (ii) its fiscal year; and
(c)    Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.
7.09    Negative Pledges.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into, assume or otherwise be bound, by any Negative Pledge
other than (i) any Negative Pledge contained in an agreement entered into in
connection with any Indebtedness that is permitted pursuant to Section 7.02 or
any Lien that is permitted pursuant to Section 7.01(e); (ii) any Negative Pledge
required by law; (iii) Negative Pledges contained in (x) the agreements set
forth on Schedule 7.09; (y) any agreement relating to the sale of any Subsidiary
or any assets pending such sale; provided, that in any such case, the Negative
Pledge applies only to the Subsidiary or the assets that are the subject of such
sale; or (z) any agreement in effect at the time any Person becomes a Subsidiary
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary and such restriction only applies to such Person and/or
its assets, and (iv) customary provisions in leases, licenses and other
contracts restricting the assignment thereof, in each case as such agreements,
leases or other contracts may be amended from time to time and including any
renewal, extension, refinancing or replacement thereof; provided, that, with
respect to any amendment, renewal, extension, refinancing or replacement of an
agreement described in clause (iii), such amendment, renewal, extension,
refinancing or replacement does not contain restrictions of the type prohibited
by this Section 7.09 that are, in the aggregate, more onerous in any material
respect on the Parent or any Subsidiary than the restrictions, in the aggregate,
in the original agreement.
7.10    Use of Proceeds.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
7.11    Prepayments of Indebtedness.
If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or

99



--------------------------------------------------------------------------------



otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
the prepayment of Extensions of Credit in accordance with the terms of this
Agreement.
7.12    Restricted Payments.
No Credit Party shall, nor shall they permit any Subsidiary to, declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so; provided, that, (i) so long as no Default
under Section 8.01(a), (f) or (g) shall have occurred and be continuing or would
result therefrom and so long as the Obligations have not been accelerated, the
Parent and each Subsidiary may declare or make, directly or indirectly, any
Restricted Payment required to qualify and maintain the Parent’s qualification
as a REIT, (ii) so long as no Default under Section 8.01(a), (f) or (g) shall
have occurred and be continuing or would result therefrom, the Parent and each
Subsidiary may declare or make, directly or indirectly, any Restricted Payment
required to avoid the payment of federal or state income or excise tax, (iii) so
long as no Default shall have occurred and be continuing or would result
therefrom, the Parent and each Subsidiary may purchase, redeem, retire, acquire,
cancel or terminate the Parent’s Capital Stock and (iv) so long as no Default
shall have occurred and be continuing or would result therefrom, the Parent and
each Subsidiary may make any payment on account of any return of capital to the
Parent’s stockholders, partners or members (or the equivalent Person thereof).
7.13    Sanctions.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
7.14    Anti-Corruption Laws.
No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly use the proceeds of any Extension of Credit for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or other similar anti-corruption legislation in other
jurisdictions.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default.
The occurrence and continuation of any of the following shall constitute an
Event of Default:
(a)    Non‑Payment. Any Credit Party fails to pay when and as required to be
paid herein, and in the currency required hereunder, (i) any amount of principal
of any Loan or any L/C Obligation, or (ii) within three (3) days after the same
becomes due, any interest on any Loan or on any L/C Obligation, any Revolving
Unused Fee, any Term Loan Unused Fee, any facility fee or any other amount
payable hereunder or under any other Credit Document; or
(b)    Specific Covenants. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in (i) any of Sections 6.01 6.02 or 6.10
within five (5) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.11, 6.12, 6.14, 6.15, or Article VII; or

100



--------------------------------------------------------------------------------



(c)    Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in Subsection (a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues for thirty (30) days; provided that with respect to any default (not
specified in Subsection (a) or (b) above), if (A) such default cannot be cured
within such 30-day period, (B) such default is susceptible of cure, and (C) the
Credit Party is proceeding with diligence and in good faith to cure such
default, then such 30-day cure period shall be extended to such date, not to
exceed a total of sixty (60) days, as shall be necessary for the Credit Party
diligently to cure such default; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party and contained in this Credit Agreement, in any other Credit
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or
(e)    Cross‑Default. (i) Any Credit Party or any Subsidiary (A) fails to
perform or observe (beyond the applicable grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect or (B) beyond the applicable grace or
cure period with respect thereto, if any, (1) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise and beyond the applicable grace or cure period with respect thereto,
if any) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts), or (2)(x) otherwise fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or (y) any other failure or event of default occurs, the effect of
which failure or event of default is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Indebtedness to
be demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or cash
collateral in respect thereof to be demanded, in the case of each of clauses
(B)(1) and (B)(2) above, to the extent such Indebtedness or other obligation is
in an amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Credit Party is the Defaulting Party (as defined in such Swap Contract) or (B)
any Termination Event (as so defined) under such Swap Contract as to which a
Credit Party is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Credit Party as a result thereof is greater than
the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Credit Party or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its properties; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged or unstayed for ninety (90) calendar days; or any
proceeding under any Debtor Relief Law relating to such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for ninety (90) calendar days, or an order
for relief is entered in any such proceeding; or

101



--------------------------------------------------------------------------------



(g)    Inability to Pay Debts; Attachment. (i) Any Credit Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process in an amount in excess of $10,000,000 is issued
or levied against all or any material part of the properties of any such Person
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or
(h)    Judgments. There is entered against a Credit Party or any Subsidiary
(i) any one or more final judgments or orders for the payment of money in an
aggregate amount exceeding $10,000,000 (to the extent not covered by independent
third‑party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non‑monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted in liability of any Credit Party or any Subsidiary under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) any Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000; or
(j)    Invalidity of Credit Documents; Guaranty. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or as a result of satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;





102



--------------------------------------------------------------------------------



(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds.
After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to provide Cash Collateral
as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.14 and 2.15, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and the Letter
of Credit Fees) payable to the Lenders (including Attorney Costs and amounts
payable under Article III), ratably among the Lenders in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) the Administrative Agent for the
account of the L/C Issuer, to provide Cash Collateral for that portion of the
L/C Obligations comprised of the aggregate undrawn amount of Letters of Credit,
(c) payment of that portion of the Obligations constituting obligations under
Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder) and (d) payment of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender, or any Affiliate
of a Lender, ratably among such parties in proportion to the respective amounts
described in this clause Fourth payable to them; and

103



--------------------------------------------------------------------------------



Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(d), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(b)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article IX and in the definition of
“Agent‑Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
9.02    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative

104



--------------------------------------------------------------------------------



Agent and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.
9.03    Liability of Administrative Agent.
No Agent‑Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent‑Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.
9.04    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Credit Party),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders, Required Revolving Lenders or Required
Term Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Credit Agreement or any other
Credit Document in accordance with a request or consent of the Required Lenders,
Required Revolving Lenders or Required Term Lenders (or such greater number of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

105



--------------------------------------------------------------------------------



9.05    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the requisite Lenders in accordance herewith; provided, however,
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
9.06    Credit Decision; Disclosure of Confidential Information by
Administrative Agent.
Each Lender acknowledges that no Agent‑Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent‑Related Person
to any Lender as to any matter, including whether Agent‑Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date). Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent‑Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent‑Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent‑Related Person.
9.07    [Reserved].
9.08    Administrative Agent in its Individual Capacity.
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent or the
L/C Issuer hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates

106



--------------------------------------------------------------------------------



may receive information regarding any Credit Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Credit Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Bank of America shall have the same rights and powers under this
Credit Agreement as any other Lender and may exercise such rights and powers as
though it were not the Administrative Agent or the L/C Issuer, and the terms
“Lender” and “Lenders” include Bank of America in its individual capacity.
9.09    Successor Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer, the Swing Line Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section) . The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative

107



--------------------------------------------------------------------------------



Agent was acting as Administrative Agent and (ii) after such resignation or
removal for as long as any of them continues to act in any capacity hereunder or
under the other Credit Documents, including (a) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(b) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(b). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
9.10    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.03(i), 2.09 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

108



--------------------------------------------------------------------------------



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.11    Collateral and Guaranty Matters.
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion:
(a)    to release any Lien on any Property of any Consolidated Party granted to
or held by the Administrative Agent under any Credit Document (i) upon
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations), (ii) that is disposed of as part
of or in connection with a Disposition permitted by Section 7.05 or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders; and
(b)    to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person (a) ceases to be a Subsidiary as a result of a
transaction permitted hereunder, (b) no longer is required to be a Guarantor
pursuant to Section 6.15, or (c) has been designated as an Excluded Subsidiary
(in each case, a “Release”). Notwithstanding the foregoing, to the extent that
following any such Release, any Real Property Asset owned by an otherwise to be
released Subsidiary Guarantor that is obligated in respect of outstanding
recourse debt for Indebtedness shall not be deemed an Unencumbered Property
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the authority of the Administrative Agent to
release any Subsidiary Guarantor from its obligations hereunder pursuant to this
Section 9.11. Upon the release of any Subsidiary Guarantor pursuant to this
Section 9.11, the Administrative Agent shall (to the extent applicable) deliver
to the Credit Parties, upon the Credit Parties’ request and at the Credit
Parties’ expense, such documentation as is reasonably necessary to evidence the
release of such Subsidiary Guarantor from its obligations under the Credit
Documents.
9.12    Other Agents; Arrangers and Managers.
None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co‑agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co‑arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Lenders,
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Credit Agreement or in taking or not taking
action hereunder.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc.
No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantors (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:

109



--------------------------------------------------------------------------------



(a)    unless also signed by each Lender directly affected thereby, no such
amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,
(ii)    waive non‑payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document, or
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder,
(b)    unless also signed by each Lender, no such amendment, waiver or consent
shall:
(i)    change any provision of this Credit Agreement regarding pro rata sharing
or pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application of reimbursement
obligations from drawings under Letters of Credit, or (D) the manner of
reduction of commitments and committed amounts,
(ii)    change any provision of this Section 10.01, the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder,
(iii)    release the Parent, Borrower or all or substantially all of the
Subsidiary Guarantors from their obligations hereunder (other than as provided
herein or as appropriate in connection with transactions permitted hereunder),
(iv)    amend, modify or waive Section 4.01 if the effect of such amendment,
modification or waiver is to require the Lenders to make Loans when such Lenders
would not otherwise be required to do so, or
(v)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(c)    unless also signed by the L/C Issuer, no such amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it;



110



--------------------------------------------------------------------------------



(d)    unless also signed by the Swing Line Lender, no such amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Credit Agreement;
(e)    unless also signed by the Administrative Agent, no such amendment, waiver
or consent shall affect the rights or duties of the Administrative Agent under
this Credit Agreement or any other Credit Document;
(f)    waive any condition set forth in Section 4.02 as to any Extension of
Credit without the written consent of the Required Revolving Lenders or the
Required Term Lenders, as the case may be; and
(g)    change (A) the definition of “Required Revolving Lenders” without the
written consent of each Revolving Lender or (B) the definition of “Required Term
Lenders” without the written consent of each Term Loan Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Credit Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more Incremental Facilities to this Agreement subject to the
limitations in Section 2.01(e) and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
Loans and Commitments hereunder) in the benefits of this Agreement and the other
Credit Documents with the obligations and liabilities from time to time
outstanding in respect of the existing Loans and Commitments hereunder, and (ii)
in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such Incremental Facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to Subsection (c) below) electronic mail address,

111



--------------------------------------------------------------------------------



and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Credit Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to any Credit Party, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Credit Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such

112



--------------------------------------------------------------------------------



Agent Party; provided, however, that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Effectiveness of Facsimile Documents and Signatures. Credit Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually‑signed originals and shall be binding on all Credit
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually‑signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices permitted under Section 2.02(a)) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent‑Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(f)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
10.03    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents,

113



--------------------------------------------------------------------------------



(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Credit
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Credit Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonably
incurred out‑of‑pocket expenses incurred by the Administrative Agent, any Lender
or the L/C Issuer (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the L/C Issuer), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the L/C Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, each Arranger
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including any Credit Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Credit Documents (including
in respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with

114



--------------------------------------------------------------------------------



the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Revolving Commitment Percentage and Term Loan Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), and provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
Subsection (c) are subject to the provisions of Section 2.11(3).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and each Credit Party hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Credit
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
to such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

115



--------------------------------------------------------------------------------



(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Revolving Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05    [Reserved].
10.06    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set‑off, and such payment or the proceeds of such set‑off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set‑off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, in the applicable currency of such recovery or payment.
10.07    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder or
thereunder without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of Subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement and the other Credit Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this Subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (in each case with respect to any credit facility) any such
assignment shall be subject to the following conditions:

116



--------------------------------------------------------------------------------



(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any credit facility provided hereunder
and/or the Loans at the time owing to it (in each case with respect to any
credit facility provided hereunder) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in Subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the revolving credit facility provided hereunder, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Commitment or any unfunded Term Loan Commitment if such
assignment is to a Person that is not a Lender with a Revolving Commitment or a
Term Loan Commitment, as applicable, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and



117



--------------------------------------------------------------------------------



(C)    the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of any Revolving Commitment, unless such
assignment is to an existing Lender that is not a Defaulting Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of Three Thousand Five
Hundred Dollars ($3,500); provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or any of the Parent’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person, or (D) to a publicly reporting or
privately held REIT with an investment concentration in healthcare assets.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Revolving
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, Section 3.04, Section 3.05 and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment

118



--------------------------------------------------------------------------------



by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this Subsection shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Parent or any of
the Parent’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
Borrower, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement and (iv) Borrower
shall not be responsible for any cost or expense of the Lenders or the
Administrative Agent related to any participation of the Loans or any increased
cost or expense incurred by any Lender as a result of such participation
thereafter, except as expressly provided herein. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 3.01,
Section 3.04 and Section 3.05 (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 3.06 and
Section 10.16 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Section 3.01 or
Section 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a

119



--------------------------------------------------------------------------------



greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.12 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements

120



--------------------------------------------------------------------------------



satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
10.08    Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority or self regulatory body; (c) to the
extent required by applicable Law or regulations or by any subpoena or similar
legal process; (d) to any other party to this Credit Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Credit Parties; (g) with the consent of the
Borrower; (h) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Credit Party; (i) to the National Association of
Insurance Commissioners or any other similar organization (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); or (j) to any nationally recognized
rating agency that requires access to a Lender’s or an Affiliate’s investment
portfolio in connection with ratings issued with respect to such Lender or
Affiliate. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Credit Agreement and information about this Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Credit Agreement, the
other Credit Documents, the Commitments, and the Extension of Credit. Any Person
required to maintain the confidentiality of Confidential Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information. For the purposes of this Section,
“Confidential Information” means all information received from any Credit Party
relating to any Credit Party, any of the other Consolidated Parties, or its or
their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided, that, in the case of information
received from a Credit Party after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Confidential Information may include material non‑public
information concerning the Credit Parties or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non‑public information and (c) it will handle such material non‑public
information in accordance with applicable Law, including Federal and state
securities Laws.

121



--------------------------------------------------------------------------------



10.09    Set‑off.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Credit Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Credit Document and although
such obligations of the Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.10    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non‑usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
10.11    Counterparts.
This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
10.12    Integration.
This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall

122



--------------------------------------------------------------------------------



control; provided, that the inclusion of specific supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Credit
Document shall not be deemed a conflict with this Credit Agreement. Each Credit
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
10.13    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
10.14    Severability.
If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.15    [Reserved].
10.16    Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Credit Documents to
an Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);
(b)    such Lender shall have received payment of an amount equal to the
Outstanding Amount of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the

123



--------------------------------------------------------------------------------



assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
10.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower and its respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and each Credit Party is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its respective Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor the Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower or any of its respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and each Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each Credit
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.
10.18    Source of Funds.
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:
(a)    no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;

124



--------------------------------------------------------------------------------



(b)    to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed ten percent (10%) of the total assets of such account as of the date of
such purchase (and, for purposes of this Subsection (b), all employee benefit
plans maintained by the same employer or employee organization are deemed to be
a single plan);
(c)    to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or
(d)    such funds constitute assets of one or more specific benefit plans that
such Lender has identified in writing to the Borrower.
As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.
10.19    GOVERNING LAW.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED, THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON‑EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE
BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
10.20    WAIVER OF RIGHT TO TRIAL BY JURY.
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER

125



--------------------------------------------------------------------------------



NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.21    No Conflict.
To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.
10.22    USA Patriot Act Notice.
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the other Credit
Parties), which information includes the name and address of the Borrower (and
to the extent applicable, the other Credit Parties) and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower (and to the extent applicable, the other Credit Parties) in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
10.23    Judgment Currency.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

126



--------------------------------------------------------------------------------



10.24    Entire Agreement.
This Credit Agreement and the other Credit Documents represent the final
agreement among the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.
10.25    Electronic Execution of Assignments and Certain Other Documents.
The words “execute”, “execution,” “signed,” “signature” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligations to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
10.26    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

127



--------------------------------------------------------------------------------



ARTICLE XI
GUARANTY
11.01    The Guaranty.
(a)    Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) in accordance with the terms of such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any of
the other Credit Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Credit Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.
11.02    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

128



--------------------------------------------------------------------------------



(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended (with
Borrower’s consent) in any respect, or any right under any of the Credit
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Credit Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.
11.03    Reinstatement.
Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law; provided,
that such indemnification shall not be available to the extent that such costs
and expenses are determined to have resulted from the gross negligence or
willful misconduct of the Administrative Agent or such holder of the Guaranteed
Obligations.
11.04    Certain Waivers.
Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise,
(b) it will not assert any right to

129



--------------------------------------------------------------------------------



require the action first be taken against the Borrower or any other Person
(including any other Guarantor) or pursuit of any other remedy or enforcement
any other right and (c) nothing contained herein shall prevent or limit action
being taken against the Borrower hereunder, under the other Credit Documents or
the other documents and agreements relating to the Guaranteed Obligations or
from foreclosing on any security or collateral interests relating hereto or
thereto, or from exercising any other rights or remedies available in respect
thereof, if neither the Borrower nor the Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.
11.05    Rights of Contribution.
The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been paid in full
and the Commitments relating thereto shall have expired or been terminated, and
none of the Guarantors shall exercise any such contribution rights until the
Guaranteed Obligations have been paid in full and the Commitments relating
thereto shall have expired or been terminated.
11.06    Guaranty of Payment; Continuing Guaranty.
The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising until such time as the Guaranteed Obligations have been paid in
full and the Commitments relating thereto shall have expired or been terminated.
11.07    Keepwell.
Each Credit Party that is a Qualified ECP Guarantor at the time that (i) the
Guaranty in this Article XI by any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) becomes effective with respect to any obligation under any Swap Contract
or (ii) the grant of a security interest under the Credit Documents by any such
Specified Loan Party becomes effective with respect to any obligation under any
Swap Contract, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Obligation as may be needed by such Specified
Loan Party from time to time to honor all of its obligations under the Credit
Documents in respect of such Obligation on (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Article
XI voidable under applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each applicable Credit Party under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Credit Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Credit Party for
all purposes of the Commodity Exchange Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]

130



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
BORROWER:        
Griffin-American Healthcare REIT III Holdings, LP,
 
a Delaware limited partnership

By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation,
its General Partner




By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

    
PARENT:
Griffin-American Healthcare REIT III, Inc.,
 
a Maryland corporation





By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

SUBSIDIARY GUARANTORS:    
GAHC3 LITHONIA GA MOB, LLC
a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Inc.
a Delaware limited partnership, its Sole
Member


By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner    




By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 STOCKBRIDGE GA MOB, LLC, a Delaware
limited liability company
By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner    


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T.Hanson
Its:
Chief Executive Officer



GAHC3 STOCKBRIDGE GA MOB II, LLC, a Delaware
limited liability company
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner    




By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T.Hanson
Its:
Chief Executive Officer

GAHC3 ACWORTH GA MOB, LLC, a Delaware limited
liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer




--------------------------------------------------------------------------------



GAHC3 LEE'S SUMMIT MO MOB, LLC
a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

GAHC3 WITCHITA KS MOB, LLC,
a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer



GAHC3 DELTA VALLEY ALF Portfolio, LLC,
a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer




--------------------------------------------------------------------------------



GAHC3 MOUNT DORA FL MOB II, LLC,
a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

GAHC3 MT. JULIET TN MOB, LLC, a Delaware limited
liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

GAHC3 HOMEWOOD AL MOB, LLC, a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer




--------------------------------------------------------------------------------



GAHC3 GLEN BURNIE MD MOB, LLC, a Delaware
liability company
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

GAHC3 MARIETTA GA MOB, LLC, a Delaware limited
liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

GAHC3 MARIETTA GA MOB II, LLC, a Delaware limited liability company
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 NAPA MEDICAL CENTER, LLC, a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

GAHC3 CHESTERFIELD CORPORATE PLAZA LLC, a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer

GAHC3 BATESVILLE MS ALF, LLC, a Delaware limited liability company


By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer




--------------------------------------------------------------------------------



GAHC3 CLEVELAND MS ALF, LLC, a Delaware limited liability company
By:
GAHC3 Delta Valley ALF Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 LONGVIEW TX MEDICAL PLAZA, LLC, a Delaware limited liability company
By:    GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member
By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer








--------------------------------------------------------------------------------



GAHC3 LONGVIEW TX INSTITUTE MOB, LLC, a Delaware limited liability company
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 LONGVIEW TX CSC MOB, LLC, a Delaware limited liability company
By:    GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 LONGVIEW TX OCCUPATIONAL MOB, LLC, a Delaware limited liability company
By:    GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 LONGVIEW TX OUTPATIENT MOB I, LLC, a Delaware limited liability company
By:    GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 LONGVIEW TX INSTITUTE MOB II, LLC, a Delaware limited liability company
By:    GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 MARSHALL TX MOB, LLC, a Delaware limited liability company
By:    GAHC3 East Texas MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 SOUTHGATE KY MOB, LLC, a Delaware limited liability company
By:    GAHC3 Independence MOB Portfolio, LLC, a Delaware limited partnership,
its Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 SOMERVILLE MA MOB, LLC, a Delaware limited liability company
By:    GAHC3 Independence MOB Portfolio, LLC, a Delaware limited partnership,
its Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 MORRISTOWN NJ MOB, LLC, a Delaware limited liability company
By:    GAHC3 Independence MOB Portfolio, LLC, a Delaware limited partnership,
its Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 VERONA NJ MOB, LLC, a Delaware limited liability company
By:    GAHC3 Independence MOB Portfolio, LLC, a Delaware limited partnership,
its Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 BRONX NY MOB, LLC, a Delaware limited liability company
By:    GAHC3 Independence MOB Portfolio, LLC, a Delaware limited partnership,
its Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 SPRINGDALE AR ALF, LLC, a Delaware limited liability company
By:    GAHC3 Delta Valley ALF Portfolio, LLC, a Delaware limited partnership,
its Sole Member
By:    Griffin-American Healthcare REIT III, Holdings LP
a Delaware limited partnership, its Sole Member
By:    Griffin-American Healthcare REIT III, Inc.
a Maryland corporation, its General Partner


By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 OLYMPIA FIELDS IL MOB, LLC, a Delaware limited liability company
By:
GAHC3 Mount Olympia MOB Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 COLUMBUS OH MOB, LLC, a Delaware limited liability company
By:
GAHC3 Mount Olympia MOB Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 MOUNT DORA MOB, LLC, a Delaware limited liability company
By:
GAHC3 Mount Olympia MOB Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 MOORESVILLE NC ALF, LLC, a Delaware limited liability company
By:
GAHC3 North Carolina ALF Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 NORTH RALEIGH NC ALF, LLC, a Delaware limited liability company
By:
GAHC3 North Carolina ALF Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 WAKE FOREST NC ALF, LLC, a Delaware limited liability company
By:
GAHC3 North Carolina ALF Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 DURANGO CO MEDICAL CENTER, LLC, a Delaware limited liability company
By:
GAHC3 Orange Star Medical Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 KELLER TX MOB, LLC, a Delaware limited liability company
By:
GAHC3 Orange Star Medical Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 WHARTON TX MOB, LLC, a Delaware limited liability company
By:
GAHC3 Orange Star Medical Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 FRIENDSWOOD TX MOB, LLC, a Delaware limited liability company
By:
GAHC3 Orange Star Medical Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 KINGWOOD TX MOB I, LLC, a Delaware limited liability company
By:
GAHC3 Kingwood MOB Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 KINGWOOD TX MOB iI, LLC, a Delaware limited liability company
By:
GAHC3 Kingwood MOB Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 WATERLOO IL MOB & IMAGING CENTER, LLC, a Delaware limited liability
company
By:
GAHC3 Southern Illinois MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 WATERLOO IL SURGERY CENTER, LLC, a Delaware limited liability company
By:
GAHC3 Southern Illinois MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 WATERLOO IL DIALYSIS CENTER, LLC, a Delaware limited liability company
By:
GAHC3 Southern Illinois MOB Portfolio, LLC, a Delaware limited partnership, its
Sole Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer





GAHC3 95TH NAPERVILLE IL, MOB, LLC, a Delaware limited liability company
By:
GAHC3 Naperville MOB Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



GAHC3 OGDEN NAPERVILLE IL, MOB, LLC, a Delaware limited liability company
By:
GAHC3 Naperville MOB Portfolio, LLC, a Delaware limited partnership, its Sole
Member

By:
Griffin-American Healthcare REIT III, Holdings LP, a Delaware limited
partnership, its Sole Member

By:
Griffin-American Healthcare REIT III, Inc., a Maryland corporation, its General
Partner



By:
/s/ Jeffrey T. Hanson
Name:
Jeffrey T. Hanson
Its:
Chief Executive Officer






--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND
LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent



By:
/s/ Henry Pennell
Name:
Henry Pennell
Title:
Vice President




























--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and a Swing Line Lender


By:
/s/ Keegan Koch
Name:
Keegan Koch
Title:
SVP










--------------------------------------------------------------------------------



KEYBANK, NATIONAL ASSOCIATION, as a
Lender, a L/C Issuer and a Swing Line Lender


By:
/s/ Brian Heagler
Name:
Brian Heagler
Title:
SVP










--------------------------------------------------------------------------------



CITIZENS BANK, NATIONAL ASSOCIATION, as a
Lender


By:
/s/ Samuel A. Bluso
Name:
Samuel A. Bluso
Title:
Sr. Vice President






--------------------------------------------------------------------------------



FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender


By:
/s/ John Kang
Name:
John Kang
Title:
Officer






--------------------------------------------------------------------------------



THE HUNTINGTON NATIONAL BANK, as a Lender


By:
/s/ Michael Shiferaw
Name:
Michael Shiferaw
Title:
Vice President




